Exhibit 10.3 to 2010 10-Q

 

 

SECOND AMENDED AND RESTATED LEASE AGREEMENT

Dated as of June 30, 2010

between

WACHOVIA DEVELOPMENT CORPORATION,

as Lessor

and

CONVERGYS CORPORATION,

as Lessee

 

 

This Second Amended and Restated Lease Agreement is subject to a security
interest in favor of Wells Fargo Bank, National Association, as the agent for
the Primary Financing Parties and, respecting the Security Documents, as the
agent for the Secured Parties (the “Agent”) under an Amended and Restated
Security Agreement dated as of June 30, 2010, between Wachovia Development
Corporation, as the Borrower, and the Agent, as amended, modified, extended,
supplemented, restated and/or replaced from time to time in accordance with the
applicable provisions thereof. This Second Amended and Restated Lease Agreement
has been executed in several counterparts. To the extent, if any, that this
Second Amended and Restated Lease Agreement constitutes chattel paper (as such
term is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no security interest in this Second Amended and Restated Lease
Agreement may be created through the transfer or possession of any counterpart
other than the original counterpart containing the receipt therefor executed by
the Agent on the signature page hereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE IA

     

1A.1    

   Amendment and Restatement   

ARTICLE I

     

1.1       

   Definitions   

1.2       

   Interpretation    2

ARTICLE II

      2

2.1       

   Property    2

2.2       

   Lease Term    2

2.3       

   Title    3

2.4       

   Lease Supplements    3

ARTICLE III

      3

3.1       

   Rent    3

3.2       

   Payment of Basic Rent    4

3.3       

   Supplemental Rent    4

3.4       

   Performance on a Non-Business Day    4

3.5       

   Rent Payment Provisions    5

3.6       

   Payment to Agent    5

ARTICLE IV

      5

4.1       

   Taxes; Utility Charges    5

ARTICLE V

      6

5.1       

   Quiet Enjoyment    6

5.2       

   [Reserved]    6

5.3       

   Assignment of Leases, Rents and Profits    6

ARTICLE VI

      6

6.1       

   Net Lease    6

6.2       

   No Termination or Abatement    7

ARTICLE VII

      8

7.1       

   Ownership of the Property    8

ARTICLE VIII

      9

8.1       

   Condition of the Property    9

8.2       

   Possession and Use of the Property    10

8.3       

   Integrated Property    11

ARTICLE IX

      12

9.1       

   Compliance With Legal Requirements, Insurance Requirements and Manufacturer’s
Specifications and Standards    12

ARTICLE X

      12

10.1       

   Maintenance and Repair; Return    12

10.2       

   Environmental Inspection    14

ARTICLE XI

      14

11.1       

   Modifications    14

ARTICLE XII

      15

12.1       

   Warranty of Title    15

ARTICLE XIII

      16

13.1       

   Permitted Contests Other Than in Respect of Indemnities    16

 

i



--------------------------------------------------------------------------------

13.2     

  Impositions, Utility Charges, Other Matters; Compliance with Legal
Requirements    17

ARTICLE XIV

     17

14.1     

  Public Liability and Workers’ Compensation Insurance    17

14.2     

  Permanent Hazard and Other Insurance    18

14.3     

  Coverage    18

14.4     

  Additional Insurance Requirements    20

14.5     

  Policies    20

ARTICLE XV

     20

15.1     

  Casualty and Condemnation    20

15.2     

  Environmental Matters    22

15.3     

  Notice of Environmental Matters    23

ARTICLE XVI

     24

16.1     

  Termination Upon Certain Events    24

16.2     

  Procedures    24

ARTICLE XVII

     24

17.1     

  Lease Events of Default    24

17.2     

  Surrender of Possession    28

17.3A  

  Foreclosure    28

17.3     

  Reletting    28

17.4     

  Damages    29

17.5     

  Power of Sale    29

17.6     

  Final Liquidated Damages    30

17.7     

  Environmental Costs    30

17.8     

  Waiver of Certain Rights    31

17.9     

  Assignment of Rights Under Contracts    31

17.10   

  Remedies Cumulative    31

17.11   

  Limitation Regarding Certain Lease Events of Default    31

ARTICLE XVIII

     32

18.1     

  Lessor’s Right to Cure Lessee’s Lease Defaults    32

ARTICLE XIX

     32

19.1     

  Provisions Relating to Lessee’s Exercise of its Purchase Option    32

19.2     

  No Purchase or Termination With Respect to Less than All of the Property    33

ARTICLE XX

     33

20.1     

  Purchase Option or Sale Option-General Provisions    33

20.2     

  Lessee Purchase Option    34

20.3     

  Third Party Sale Option    35

ARTICLE XXI

     35

21.1     

  [Reserved]    35

ARTICLE XXII

     35

22.1     

  Sale Procedure    35

22.2     

  Application of Proceeds of Sale    38

22.3     

  Indemnity for Excessive Wear    38

22.4     

  Appraisal Procedure    38

22.5     

  Certain Obligations Continue    39

22.6     

  Post-Expiration Sales    39

 

ii



--------------------------------------------------------------------------------

ARTICLE XXIII

     40

23.1     

 

Holding Over

   40

ARTICLE XXIV

     41

24.1     

 

Risk of Loss

   41

ARTICLE XXV

     41

25.1     

 

Assignment

   41

25.2     

 

Subleases

   41

ARTICLE XXVI

     42

26.1     

 

No Waiver

   42

ARTICLE XXVII

     43

27.1     

 

Acceptance of Surrender

   43

27.2     

 

No Merger of Title

   43

ARTICLE XXVIII

     43

28.1     

 

Limitations on Transfers By Lessor

   43

ARTICLE XXIX

     43

29.1     

 

Notices

   43

ARTICLE XXX

     44

30.1     

 

Miscellaneous

   44

30.2     

 

Amendments and Modifications

   44

30.3     

 

Successors and Assigns

   44

30.4     

 

Headings and Table of Contents

   44

30.5     

 

Counterparts

   44

30.6     

 

GOVERNING LAW

   44

30.7     

 

Calculation of Rent

   45

30.8     

 

Memoranda of Lease and Lease Supplements

   45

30.9     

 

Allocations among the Primary Financing Parties

   45

30.10    

 

Limitations on Recourse

   45

30.11    

 

WAIVERS OF JURY TRIAL

   46

30.12    

 

Exercise of Lessor Rights

   46

30.13    

 

SUBMISSION TO JURISDICTION; VENUE

   46

30.14    

 

USURY SAVINGS PROVISION

   46

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A -    Second Amended and Restated Lease Supplement No. 1 EXHIBIT B -   
Second Amended and Restated Open-End Mortgage, Assignment of Leases, Rents and
Profits and Second Amended and Restated Memorandum of Lease and Lease Supplement
No. 1 and Option

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS SECOND AMENDED AND RESTATED LEASE AGREEMENT dated as of June 30, 2010 (as
amended, modified, extended, supplemented, restated and/or replaced from time to
time, this “Lease”) is between WACHOVIA DEVELOPMENT CORPORATION, a North
Carolina corporation, having its principal office at 301 South College Street,
Charlotte, Mecklenburg County, North Carolina 28288, as lessor (the “Lessor”),
and CONVERGYS CORPORATION, an Ohio corporation, having its principal place of
business at 201 East Fourth Street, Cincinnati, Hamilton County, Ohio, 45202, as
lessee (the “Lessee”).

W I T N E S S E T H:

A. WHEREAS, Lessor and Lessee were previously parties to that certain Amended
and Restated Lease Agreement dated as of June 30, 2003 (as previously amended,
extended, supplemented, restated and/or replaced from time to time, the
“Existing Lease”) providing for the lease of the Property.

B. WHEREAS, Lessor and Lessee have entered into this Lease in order to renew the
lease of the Property by means of amending and restating the Existing Lease.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE IA

1A.1 Amendment and Restatement.

This Lease amends and restates in its entirety that certain Amended and Restated
Lease Agreement dated as of June 30, 2003 (as previously amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Existing Lease”) between the Lessor and the Lessee. It is the intention of
Lessor and Lessee that this Lease retain the original priority of title of the
Existing Lease; provided, notwithstanding the foregoing statement of intention,
no Financing Party shall have any liability whatsoever if and to the extent this
Lease fails to retain such priority. This Lease is not intended to constitute a
novation of the Existing Lease.

ARTICLE I

1.1 Definitions.

For purposes of this Lease, capitalized terms used in this Lease and not
otherwise defined herein shall have the meanings assigned to them in Appendix A
to that certain Amended and



--------------------------------------------------------------------------------

Restated Participation Agreement dated as of June 30, 2010 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time in
accordance with the applicable provisions thereof, the “Participation
Agreement”) among Lessee, the various entities which are parties thereto from
time to time, as Guarantors, Lessor, the various banks and other lending
institutions which are parties thereto from time to time, as the Credit Lenders,
the various banks and other lending institutions which are parties thereto from
time to time, as the Mortgage Lenders, and Wells Fargo Bank, National
Association, as agent for the Primary Financing Parties and respecting the
Security Documents, as the agent for the Secured Parties. Unless otherwise
indicated, references in this Lease to articles, sections, paragraphs, clauses,
appendices, schedules and exhibits are to the same contained in this Lease.

1.2 Interpretation.

The rules of usage set forth in Appendix A to the Participation Agreement shall
apply to this Lease.

ARTICLE II

2.1 Property.

Subject to the terms and conditions hereinafter set forth and contained in the
respective Lease Supplement relating to the Property, Lessor hereby leases to
Lessee and Lessee hereby leases from Lessor, the Property.

2.2 Lease Term.

The basic term of this Lease with respect to the Property (the “Basic Term”)
shall begin upon the Closing Date (the “Basic Term Commencement Date”) and shall
end on the fifth annual anniversary of the Closing Date (the “Basic Term
Expiration Date”), unless the Basic Term is earlier terminated in accordance
with the provisions of this Lease.

2.3 Title.

Subject to the proviso to this sentence, the Property is leased to Lessee
without any representation or warranty, express or implied, by Lessor and
subject to the rights of parties in possession (if any), the existing state of
title (including without limitation the Permitted Liens) and all applicable
Legal Requirements; provided, however, Lessor does warrant that the Property
shall be kept free and clear of Lessor Liens. Lessee shall in no event have any
recourse against Lessor for any defect in Lessor’s title to the Property or any
interest of Lessee therein other than for Lessor Liens.

 

2



--------------------------------------------------------------------------------

2.4 Lease Supplements.

On or prior to the Basic Term Commencement Date, Lessee and Lessor shall each
execute and deliver a Lease Supplement for the Property to be leased effective
as of such Basic Term Commencement Date in substantially the form of Exhibit A
hereto.

ARTICLE III

3.1 Rent.

(a) Lessee shall pay Basic Rent (i) in arrears on each Payment Date, and (ii) on
any date on which this Lease shall terminate with respect to the Property during
the Term.

(b) Basic Rent shall be due and payable in lawful money of the United States and
shall be paid by wire transfer of immediately available funds on the due date
therefor (or within the applicable grace period) to such account or accounts at
such bank or banks as Lessor shall from time to time direct.

(c) Lessee’s inability or failure to take possession of all or any portion of
the Property when delivered by Lessor, whether or not attributable to any act or
omission of Lessor, the Lessee or any other Person or for any other reason
whatsoever, shall not delay or otherwise affect Lessee’s obligation to pay Rent
for the Property in accordance with the terms of this Lease.

(d) Lessee shall make all payments of Rent prior to 10:00 a.m., Charlotte, North
Carolina time, on the applicable date for payment of such amount.

3.2 Payment of Basic Rent.

Basic Rent shall be paid absolutely net to Lessor or its designee, so that this
Lease shall yield to Lessor the full amount thereof, without setoff, deduction
or reduction.

3.3 Supplemental Rent.

Lessee shall pay to the Person entitled thereto any and all Supplemental Rent
when and as the same shall become due and payable, and if Lessee fails to pay
any Supplemental Rent within the applicable grace periods for the payment of
Supplemental Rent provided in Sections 17.1(a) and (b), Lessor shall have all
rights, powers and remedies provided for herein or by law or equity or otherwise
in the case of nonpayment of Basic Rent. All such payments of Supplemental Rent
shall be in the full amount thereof, without setoff, deduction or reduction.
Lessee shall pay to the appropriate Person, as Supplemental Rent due and owing
to such Person, among other things, on demand, (a) any and all payment
obligations (except for amounts payable as Basic Rent) owing from time to time
under the Operative Agreements by any Person to the Agent, any Credit Lender,
any Mortgage Lender, the Lessor or any other Person, (b) interest at

 

3



--------------------------------------------------------------------------------

the applicable Overdue Rate on any installment of Basic Rent not paid when due
(subject to the applicable grace period) for the period for which the same shall
be overdue and on any payment of Supplemental Rent not paid when due or demanded
by the appropriate Person (subject to any applicable grace period) for the
period from the due date or the date of any such demand, as the case may be,
until the same shall be paid and (c) amounts referenced as Supplemental Rent
obligations pursuant to Section 8.3 of the Participation Agreement. It shall be
an additional Supplemental Rent obligation of Lessee to pay to the appropriate
Person all rent and other amounts when such become due and owing from time to
time under each Ground Lease (without regard to whether such payment obligations
are stated to be obligations of the landlord or the tenant thereunder) and
without the necessity of any notice from Lessor with regard thereto. The
expiration or other termination of Lessee’s obligations to pay Basic Rent
hereunder shall not limit or modify the obligations of Lessee with respect to
Supplemental Rent. Unless expressly provided otherwise in this Lease, in the
event of any failure on the part of Lessee to pay and discharge any Supplemental
Rent as and when due, Lessee shall also promptly pay and discharge any fine,
penalty, interest or cost which may be assessed or added for nonpayment or late
payment of such Supplemental Rent, all of which shall also constitute
Supplemental Rent.

3.4 Performance on a Non-Business Day.

If any Basic Rent is required hereunder on a day that is not a Business Day,
then such Basic Rent shall be due on the corresponding Scheduled Interest
Payment Date. If any Supplemental Rent is required hereunder on a day that is
not a Business Day, then such Supplemental Rent shall be due on the next
succeeding Business Day.

3.5 Rent Payment Provisions.

Lessee shall make payment of all Basic Rent and Supplemental Rent when due
(subject to the applicable grace periods) regardless of whether any of the
Operative Agreements pursuant to which same is calculated and is owing shall
have been rejected, avoided or disavowed in any bankruptcy or insolvency
proceeding involving any of the parties to any of the Operative Agreements. Such
provisions of such Operative Agreements and their related definitions are
incorporated herein by reference and shall survive any termination, amendment or
rejection of any such Operative Agreements.

3.6 Payment to Agent.

The Lessor hereby instructs the Lessee, and the Lessee hereby acknowledges and
agrees, that until such time as the Notes and the Lessor Advance are paid in
full and the Liens evidenced by the Security Documents (including the Security
Agreement and the Mortgage Instruments) have been released (i) any and all Rent
(excluding Excepted Payments) and any and all other amounts of any kind or type
under this Lease due and owing or payable to any Person shall instead be paid
directly to the Agent (excluding Excepted Payments) or as the Agent may direct
from time to time for allocation and distribution in accordance with the
procedures set forth in Section 8.7 of the Participation Agreement and the
Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

4.1 Taxes; Utility Charges.

Subject to Lessee’s right to contest (as provided in Section 13.1) an
Imposition, utility charge or other similar amount referenced in this
Section 4.1, Lessee shall pay or cause to be paid all Impositions with respect
to the Property and/or the use, occupancy, operation, repair, access,
maintenance or operation thereof and all charges for electricity, power, gas,
oil, water, telephone, sanitary sewer service and all other rents, utilities and
operating expenses of any kind or type used in or on the Property and related
real property during the Term. Upon Lessor’s request, Lessee shall provide from
time to time Lessor with evidence of all such payments referenced in the
foregoing sentence. Lessee shall be entitled to receive any credit or refund
with respect to any Imposition or utility charge paid by Lessee. Unless an Event
of Default shall have occurred and be continuing, the amount of any credit or
refund received by Lessor on account of any Imposition or utility charge paid by
Lessee, net of the costs and expenses incurred by Lessor in obtaining such
credit or refund, shall be promptly paid over to Lessee. All charges for
Impositions or utilities imposed with respect to the Property for a period
during which this Lease expires or terminates shall be adjusted and prorated on
a daily basis between Lessor and Lessee, and each party shall pay or reimburse
the other for such party’s pro rata share thereof.

ARTICLE V

5.1 Quiet Enjoyment.

Subject to the rights of Lessor contained in Sections 17.2, 17.3 and 20.3 and
the other terms of this Lease and the other Operative Agreements and so long as
no Lease Event of Default shall have occurred and be continuing, Lessee shall
peaceably and quietly have, hold and enjoy the Property for the applicable Term,
free of any claim or other action by Lessor or anyone rightfully claiming by,
through or under Lessor (other than Lessee) with respect to any matters arising
from and after the applicable Basic Term Commencement Date.

5.2 [Reserved].

5.3 Assignment of Leases, Rents and Profits.

(a) Lessee hereby immediately and absolutely sells, assigns, transfers, and sets
over unto Lessor, its successors and assigns, the rights, interests and
privileges which Lessee may have as lessor in any and all leases now existing or
hereafter made that affect the Property. So long as no Lease Event of Default
exists, Lessee shall have the right under a license granted hereby to collect
all rents and profits from the leases.

(b) With respect to the assignment of the leases and agreements affecting the
Property and the rents and profits, Lessor shall not be obligated to perform or
discharge any obligation or duty to be performed or discharged by Lessee under
any of the leases or agreements assigned under this Lease. Lessee hereby agrees
to indemnify Lessor and the

 

5



--------------------------------------------------------------------------------

other Financing Parties for, and to save them harmless from, any and all
liability arising from any such agreements or from such assignment. Such
assignment shall not place responsibility for the control, care, management or
repair of the Property upon Lessor, or make Lessor responsible or liable for any
negligence in the management, operation, upkeep, repair or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee
or stranger.

ARTICLE VI

6.1 Net Lease.

This Lease shall constitute a net lease, and the obligations of Lessee hereunder
are absolute and unconditional. Lessee shall pay all operating expenses arising
out of the use, operation and/or occupancy of the Property. Any present or
future law to the contrary notwithstanding, this Lease shall not terminate, nor
shall Lessee be entitled to any abatement, suspension, deferment, reduction,
setoff, counterclaim, or defense with respect to the Rent, nor shall the
obligations of Lessee hereunder be affected (except as expressly herein
permitted and by performance of the obligations in connection therewith) for any
reason whatsoever, including without limitation by reason of: (a) any damage to
or destruction of the Property or any part thereof; (b) any taking of the
Property or any part thereof or interest therein by Condemnation or otherwise;
(c) any prohibition, limitation, restriction or prevention of Lessee’s use,
occupancy or enjoyment of the Property or any part thereof, or any interference
with such use, occupancy or enjoyment by any Person or for any other reason;
(d) any title defect, Lien or any matter affecting title to the Property;
(e) any eviction by paramount title or otherwise; (f) any default by Lessor
hereunder; (g) any action for bankruptcy, insolvency, reorganization,
liquidation, receivership, dissolution or other proceeding relating to or
affecting the Agent, any Credit Lender, the Lessor, the Lessee or any
Governmental Authority; (h) the impossibility or illegality of performance by
Lessor, Lessee or both; (i) any action of any Governmental Authority or any
other Person; (j) Lessee’s acquisition of ownership of all or part of the
Property; (k) breach of any warranty or representation with respect to the
Property or any Operative Agreement; (l) any defect in the condition, quality or
fitness for use of the Property or any part thereof; or (m) any other cause or
circumstance whether similar or dissimilar to the foregoing and whether or not
Lessee shall have notice or knowledge of any of the foregoing. The parties
intend that the obligations of Lessee hereunder shall be covenants, agreements
and obligations that are separate and independent from any obligations of Lessor
hereunder and shall continue unaffected unless such covenants, agreements and
obligations shall have been modified or terminated in accordance with an express
provision of this Lease. Lessor and Lessee acknowledge and agree that the
provisions of this Section 6.1 have been specifically reviewed and subjected to
negotiation.

6.2 No Termination or Abatement.

Lessee shall remain obligated under this Lease in accordance with its terms and
shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting

 

6



--------------------------------------------------------------------------------

any Person or any Governmental Authority, or any action with respect to this
Lease or any Operative Agreement which may be taken by any trustee, receiver or
liquidator of any Person or any Governmental Authority or by any court with
respect to any Person, or any Governmental Authority. Lessee hereby waives all
right (a) to terminate or surrender this Lease (except as permitted under the
terms of the Operative Agreements) or (b) to avail itself of any abatement,
suspension, deferment, reduction, setoff, counterclaim or defense with respect
to any Rent. Lessee shall remain obligated under this Lease in accordance with
its terms and Lessee hereby waives any and all rights now or hereafter conferred
by statute or otherwise to modify or to avoid strict compliance with its
obligations under this Lease. Notwithstanding any such statute or otherwise,
Lessee shall be bound by all of the terms and conditions contained in this
Lease.

ARTICLE VII

7.1 Ownership of the Property.

(a) Lessor and Lessee intend that (i) for financial accounting purposes with
respect to Lessee (A) this Lease will be treated as an “operating lease”
pursuant to Statement of Financial Accounting Standards No. 13, as amended,
(B) Lessor will be treated as the owner and lessor of the Property and
(C) Lessee will be treated as the lessee of the Property, but (ii) for federal
and all state and local income tax purposes, bankruptcy purposes, regulatory
purposes, commercial law and real estate purposes and all other purposes
(A) this Lease will be treated as a financing arrangement and (B) Lessee will be
treated as the owner of the Property and will be entitled to all tax benefits
ordinarily available to owners of property similar to the Property for such tax
purposes. Notwithstanding the foregoing, neither party hereto has made, or shall
be deemed to have made, any representation or warranty as to the availability of
any of the foregoing treatments under applicable accounting rules, tax,
bankruptcy, regulatory, commercial or real estate law or under any other set of
rules. Lessee shall claim the cost recovery deductions associated with the
Property, and Lessor shall not, to the extent not prohibited by Law, take on its
tax return a position inconsistent with Lessee’s claim of such deductions.

(b) For all purposes described in Section 7.1(a) except for financial accounting
purposes, Lessor and Lessee intend this Lease to constitute a finance lease and
not a true lease. In order to secure the obligations of Lessee now existing or
hereafter arising under any and all Operative Agreements, pursuant hereto and to
the Lease Supplements, Lessee hereby conveys, grants, assigns, transfers,
hypothecates, mortgages and sets over to Lessor a first priority security
interest in and lien (but subject to the security interest and lien in the
assets granted by Lessee in favor of the Agent in accordance with the Security
Documents) on all right, title and interest of Lessee (now owned or hereafter
acquired) in and to the Property to the extent such is personal property and
does hereby irrevocably MORTGAGE, GRANT, BARGAIN, SELL, ALIEN, REMISE, RELEASE,
CONFIRM AND CONVEY to Lessor a lien and mortgage (but subject to the lien and
mortgage in the assets granted by Lessee in favor of the Agent in accordance
with the Security Documents) on all right, title and interest of Lessee (now

 

7



--------------------------------------------------------------------------------

owned or hereafter acquired) in and to the Property to the extent such is a real
property. The security interest, lien and mortgage in the assets granted by
Lessee in favor of Lessor are hereby assigned by Lessor to the Agent, for the
benefit of all Financing Parties, and/or are subject to additional security
interests, liens and mortgages granted by Lessor to the Agent, for the benefit
of all Financing Parties. Lessor and Lessee further intend and agree that, for
the purpose of securing the obligations of Lessee now existing or hereafter
arising under the Operative Agreements, (i) this Lease shall be a security
agreement and financing statement within the meaning of Article 9 of the Uniform
Commercial Code respecting the Property and all proceeds (including without
limitation insurance proceeds thereof) to the extent such is personal property
and an irrevocable grant and conveyance of a lien and mortgage on the Property
and all proceeds (including without limitation insurance proceeds thereof) to
the extent such is real property; (ii) the acquisition of title by Lessor (or to
the extent applicable, a leasehold interest pursuant to a Ground Lease) in the
Property referenced in Article II constitutes a grant by Lessee to Lessor of a
security interest, lien and mortgage in all of Lessee’s right, title and
interest in and to the Property and all proceeds (including without limitation
insurance proceeds thereof) of the conversion, voluntary or involuntary, of the
foregoing into cash, investments, securities or other property, whether in the
form of cash, investments, securities or other property, and an assignment of
all rents, profits and income produced by the Property; and (iii) notifications
to Persons holding such property, and acknowledgments, receipts or confirmations
from financial intermediaries, bankers or agents (as applicable) of Lessee shall
be deemed to have been given for the purpose of perfecting such lien, security
interest and mortgage lien under applicable law. Lessee shall promptly take such
actions as Lessor may reasonably request (including without limitation the
filing of Uniform Commercial Code Financing Statements, Uniform Commercial Code
Fixture Filings and memoranda (or short forms) of this Lease and the various
Lease Supplements) to ensure that the lien, security interest, lien and mortgage
lien in the Property and the other items referenced above will be deemed to be a
perfected lien, security interest and mortgage lien of first priority under
applicable law and will be maintained as such throughout the Term. The security
agreements, financing statements, liens, security interests, deeds of trust and
mortgages provided in clauses (i), (ii) and (iii) hereof shall be individually
defined as the “Security Right”, and individual collateral secured by the
corresponding Security Right as provided in clauses (i), (ii) and (iii) hereof
shall be defined herein as the “Specified Collateral”.

(c) In the event that Lessee’s interest in the Property as provided in this
Lease is recharacterized by a court of competent jurisdiction, and last resort
in the case of an appeal, as a fee interest subject to a grant of an equitable
mortgage by Lessee or as a financing instrument provided in favor of Lessee or
otherwise, and not as a leasehold estate in substantial conformity with the
terms and conditions contained in this Lease, then Lessee and Lessor agree that
this Lease shall constitute a Security Right with respect to the applicable
Specified Collateral provided in clauses (i), (ii) and (iii) of Section 7.1(b)
and shall be enforceable in accordance with the terms and conditions contained
in this Lease to the extent that such terms and conditions may be enforceable
pursuant to the determination of such court of competent jurisdiction. Lessor
and Lessee further agree that the provisions of this Section 7.1 are for the
benefit of, and may be enforceable by Lessor, Lessee and each of the Financing
Parties.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

8.1 Condition of the Property.

LESSEE ACKNOWLEDGES AND AGREES THAT IT IS LEASING THE PROPERTY “AS-IS WHERE-IS”
WITHOUT REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY LESSOR
(EXCEPT THAT LESSOR SHALL KEEP THE PROPERTY FREE AND CLEAR OF LESSOR LIENS) AND
IN EACH CASE SUBJECT TO (A) THE EXISTING STATE OF TITLE, (B) THE RIGHTS OF ANY
PARTIES IN POSSESSION THEREOF (IF ANY), (C) ANY STATE OF FACTS REGARDING ITS
PHYSICAL CONDITION OR WHICH AN ACCURATE SURVEY MIGHT SHOW, (D) ALL APPLICABLE
LEGAL REQUIREMENTS AND (E) VIOLATIONS OF LEGAL REQUIREMENTS WHICH MAY EXIST ON
THE DATE HEREOF AND/OR THE DATE OF THE APPLICABLE LEASE SUPPLEMENT. NEITHER
LESSOR NOR THE AGENT NOR ANY OTHER PRIMARY FINANCING PARTY HAS MADE OR SHALL BE
DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR
IMPLIED) (EXCEPT THAT LESSOR SHALL KEEP THE PROPERTY FREE AND CLEAR OF LESSOR
LIENS AND, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, WILL CAUSE THE PROPERTY
TO BE CONVEYED FREE AND CLEAR OF LESSOR LIENS) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE TITLE, VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF), AND
NEITHER LESSOR NOR THE AGENT NOR ANY OTHER PRIMARY FINANCING PARTY SHALL BE
LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREON OR THE FAILURE OF THE
PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT. LESSEE HAS
OR PRIOR TO THE BASIC TERM COMMENCEMENT DATE WILL HAVE BEEN AFFORDED FULL
OPPORTUNITY TO INSPECT THE PROPERTY AND THE IMPROVEMENTS THEREON (IF ANY), IS OR
WILL BE (INSOFAR AS LESSOR, THE AGENT AND EACH OTHER PRIMARY FINANCING PARTY ARE
CONCERNED) SATISFIED WITH THE RESULTS OF ITS INSPECTIONS AND IS ENTERING INTO
THIS LEASE SOLELY ON THE BASIS OF THE RESULTS OF ITS OWN INSPECTIONS, AND ALL
RISKS INCIDENT TO THE MATTERS DESCRIBED IN THE PRECEDING SENTENCE, AS BETWEEN
LESSOR, THE AGENT AND THE OTHER PRIMARY FINANCING PARTIES, ON THE ONE HAND, AND
LESSEE, ON THE OTHER HAND, ARE TO BE BORNE BY LESSEE.

8.2 Possession and Use of the Property.

(a) At all times during the Term with respect to the Property, the Property
shall be a Permitted Facility and shall be used by Lessee in the ordinary course
of its

 

9



--------------------------------------------------------------------------------

business. Lessee shall pay, or cause to be paid, all charges and costs required
in connection with the use of the Property as contemplated by this Lease. Lessee
shall not commit or permit any waste of the Property or any part thereof.

(b) The address stated in Section 12.2 of the Participation Agreement is the
principal place of business and chief executive office of Lessee and the
location of its jurisdiction of organization (as such terms are used in the
Uniform Commercial Code of any applicable jurisdiction), and Lessee will provide
Lessor with prior written notice of any change of location of its principal
place of business or chief executive office or the location of its jurisdiction
of organization. Regarding the Property, the Lease Supplement correctly
identifies the Improvements and contains an accurate legal description for the
related parcel of Land and/or a copy of the Ground Lease.

(c) Lessee will not attach or incorporate any item of equipment to or in any
other item of equipment or personal property or to or in any real property in a
manner that could give rise to the assertion of any Lien on such item of
equipment by reason of such attachment or the assertion of a claim that such
item of equipment has become a fixture and is subject to a Lien in favor of a
third party that is prior to the Liens thereon created by the Operative
Agreements.

(d) On the Basic Term Commencement Date, Lessor and Lessee shall execute a Lease
Supplement in regard to the Property which shall contain an Improvement Schedule
that has a general description of the Improvements which shall comprise a part
of the Property and a legal description of the Land to be leased hereunder (or
in the case of any portion of the Property subject to a Ground Lease to be
subleased hereunder) as of such date. Any portion of the Property subject to a
Ground Lease shall be deemed to be ground subleased from Lessor to Lessee as of
the effective date of the applicable Ground Lease, and such ground sublease
shall be in effect until this Lease is terminated or expires, in each case in
accordance with the terms and provisions hereof. Lessee shall satisfy and
perform all obligations imposed on Lessor under each Ground Lease.
Simultaneously with the execution and delivery of the Lease Supplement, such
Improvements, Land, ground subleasehold interest and all additional Improvements
which are financed under the Operative Agreements after the Basic Term
Commencement Date and the remainder of the Property shall be deemed to have been
accepted by Lessee for all purposes of this Lease and to be subject to this
Lease.

(e) At all times during the Term with respect to the Property, Lessee will
comply with all obligations under and (to the extent no Event of Default exists
and provided that such exercise will not impair the value, utility or remaining
useful life of the Property) shall be permitted to exercise all rights and
remedies under, all operation and easement agreements and related or similar
agreements applicable to the Property.

8.3 Integrated Property.

On the Rent Commencement Date, Lessee shall, at its sole cost and expense, cause
the Property and the applicable property subject to a Ground Lease to constitute
(and for the duration

 

10



--------------------------------------------------------------------------------

of the Term shall continue to constitute) all of the equipment, facilities,
rights, other personal property and other real property necessary or appropriate
to operate, utilize, maintain and control a Permitted Facility in a commercially
reasonable manner.

ARTICLE IX

9.1 Compliance With Legal Requirements, Insurance Requirements and
Manufacturer’s Specifications and Standards.

Subject to the terms of Article XIII relating to permitted contests, Lessee, at
its sole cost and expense, shall (a) comply with all applicable Legal
Requirements (including without limitation all Environmental Laws) and all
Insurance Requirements relating to the Property, (b) procure, maintain and
comply with all licenses, permits, orders, approvals, consents and other
authorizations required for the acquisition, installation, testing, use,
development, construction, operation, maintenance, repair, refurbishment and
restoration of the Property and (c) comply with all manufacturer’s
specifications and standards, including without limitation the acquisition,
installation, testing, use, development, construction, operation, maintenance,
repair, refurbishment and restoration of the Property, whether or not compliance
therewith shall require structural or extraordinary changes in the Property or
interfere with the use and enjoyment of the Property, unless the failure to
procure, maintain and comply with such items identified in subparagraphs (b) and
(c), individually or in the aggregate, shall not have and could not reasonably
be expected to have a Material Adverse Effect. Lessor agrees to take such
actions as may be reasonably requested by Lessee in connection with the
compliance by Lessee of its obligations under this Section 9.1. Lessor agrees to
use commercially reasonable efforts to assist Lessee with Lessee’s obligation to
comply with this Section 9.1; provided, however, Lessee shall give Lessor and
the Agent reasonable advance notice of any action which Lessor is requested to
take regarding compliance with this Section 9.1, Lessee shall pay any and all
reasonable out-of-pocket fees and expenses incurred by Lessor in connection
therewith and in no event shall such action on the part of Lessor create any
additional risk for any Financing Party (as reasonably determined by the Agent).

ARTICLE X

10.1 Maintenance and Repair; Return.

(a) Lessee, at its sole cost and expense, shall maintain the Property in good
condition, repair and working order (ordinary wear and tear excepted) and in the
repair and condition as when originally delivered to Lessor and make all
necessary repairs thereto and replacements thereof, of every kind and nature
whatsoever, whether interior or exterior, ordinary or extraordinary, structural
or nonstructural or foreseen or unforeseen, in each case as required by
Section 9.1 and on a basis consistent with the operation and maintenance of
properties or equipment comparable in type and function to the Property, such
that the Property is capable of being immediately utilized by a third party and
in compliance with standard industry practice subject, however, to the
provisions of Article XV with respect to Casualty and Condemnation.

 

11



--------------------------------------------------------------------------------

(b) Lessee shall not move or relocate any component of the Property beyond the
boundaries of the Land (comprising part of the Property) described in the Lease
Supplement, except for the temporary removal of equipment and other personal
property for repair or replacement and except for the removal of non-essential
items of equipment or other personal property from the Property undertaken in
the ordinary course of business of Lessee so long as the aggregate cost of all
such items so removed shall not exceed the sum of $250,000 in the aggregate
(whether any such item is removed at a single point in time or whether multiple
items are removed from time to time) as otherwise permitted with respect to
Modifications or pursuant to Section 10.1(c).

(c) If Lessee wishes for whatever reason to replace any component of the
Property or any component of the Property becomes worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use, Lessee,
at its own expense, will within a reasonable time replace such component with a
replacement component which is free and clear of all Liens (other than Permitted
Liens and Lessor Liens) and has a value, utility and useful life at least equal
to the component replaced (assuming the component replaced had been maintained
and repaired in accordance with the requirements of this Lease). All components
which are added to the Property shall immediately become the property of (and
title thereto shall vest in) Lessor and shall be deemed incorporated in the
Property and subject to the terms of this Lease as if originally leased
hereunder. Regarding each component which is added to the Property as referenced
in this Section 10.1(c), Lessee shall cause a bill of sale (in form and
substance reasonably satisfactory to the Agent) to be delivered in favor of
Lessor and such title affidavits and other documents as may be reasonably
requested by any title insurance underwriter issuing title insurance in
connection with the purchase of such interest by Lessee. All components which
are replaced shall immediately become the property of (and title thereto shall
vest in) Lessee and shall be deemed separated from the Property and no longer
subject to the terms of this Lease. Regarding each component which is removed
from the Property as referenced in this Section 10.1(c), Lessor shall cause a
bill of sale to be delivered in favor of Lessee in accordance with the
requirements of Section 20.2(b) and, to the extent the following are agreed to
by the Agent in its reasonable discretion, such title affidavits and other
documents as may be reasonably requested by any title insurance underwriter
issuing title insurance in connection with the acquisition of such component by
Lessee.

(d) Upon reasonable advance notice, Lessor and its agents shall have the right
to inspect the Property and all maintenance records with respect thereto at any
reasonable time during normal business hours but shall not, in the absence of an
Event of Default, materially disrupt the business of Lessee.

(e) Lessee shall cause to be delivered to Lessor (at Lessee’s sole expense) one
or more additional Appraisals (or reappraisals of the Property) as Lessor may
request if any one of Lessor, the Agent, any Credit Lender or any Mortgage
Lender is required pursuant to any applicable Legal Requirement to obtain such
Appraisals (or reappraisals) and upon the occurrence of any Event of Default.

 

12



--------------------------------------------------------------------------------

(f) Lessor shall under no circumstances be required to build any improvements or
install any equipment on the Property, make any repairs, replacements,
alterations or renewals of any nature or description to the Property, make any
expenditure whatsoever in connection with this Lease or maintain the Property in
any way. Lessor shall not be required to maintain, repair or rebuild all or any
part of the Property, and Lessee waives the right to (i) require Lessor to
maintain, repair, or rebuild all or any part of the Property, or (ii) make
repairs at the expense of Lessor pursuant to any Legal Requirement, Insurance
Requirement, contract, agreement, covenant, condition or restriction at any time
in effect.

(g) Lessee shall, upon the expiration or earlier termination of this Lease with
respect to the Property, if Lessee shall not have exercised its Purchase Option
with respect to the Property and purchased the Property, surrender the Property
(i) pursuant to the exercise of the applicable remedies upon the occurrence of a
Lease Event of Default, to Lessor or (ii) pursuant to the second paragraph of
Section 22.1(a) or Section 22.6 hereof, to Lessor or the third party purchaser,
as the case may be, subject to Lessee’s obligations under this Lease (including
without limitation the obligations of Lessee at the time of such surrender under
Sections 9.1, 10.1(a) through (f), 10.2, 11.1, 12.1, 22.1, 22.6 and 23.1).

10.2 Environmental Inspection.

If Lessee has not given notice of exercise of its Purchase Option on the
Expiration Date pursuant to Section 20.1 or for whatever reason Lessee does not
purchase the Property in accordance with the terms of this Lease, then not more
than one hundred twenty (120) days nor less than sixty (60) days prior to the
Expiration Date, Lessee at its expense shall cause to be delivered to Lessor a
Phase I environmental site assessment recently prepared (no more than thirty
(30) days prior to the date of delivery) by an independent recognized
professional reasonably acceptable to Lessor, and in form, scope and content
reasonably satisfactory to Lessor.

ARTICLE XI

11.1 Modifications.

Lessee at its sole cost and expense, at any time and from time to time without
the consent of Lessor may make modifications, alterations, renovations,
improvements and additions to the Property or any part thereof and substitutions
and replacements therefor whether such are for the interior or exterior of the
Property or are structural, subfloor or non-structural for the Property, or
whether such include structural, subfloor or nonstructural components, members
or constituent elements (collectively, “Modifications”), and Lessee shall make
any and all Modifications required to be made pursuant to all Legal
Requirements, Insurance Requirements and

 

13



--------------------------------------------------------------------------------

manufacturer’s specifications and standards; provided, that: (i) no Modification
shall materially and adversely impair the value, utility or useful life of the
Property from that which existed immediately prior to such Modification;
(ii) each Modification shall be done expeditiously and in a good and workmanlike
manner; (iii) when completed, no Modification shall adversely affect the
structural integrity of the Property; (iv) to the extent required by
Section 14.2(a), Lessee shall maintain builders’ risk insurance at all times
when a Modification is in progress; (v) subject to the terms of Article XIII
relating to permitted contests, Lessee shall pay all costs and expenses and
discharge any Liens arising with respect to any Modification; (vi) each
Modification shall comply with the requirements of this Lease (including without
limitation Sections 8.2 and 10.1); and (vii) no Improvement shall be demolished
or otherwise rendered unfit for use unless Lessee shall finance the proposed
replacement Modification outside of this lease facility; provided, further,
Lessee shall not make any Modification (unless required by any Legal
Requirement) to the extent any such Modification, individually or in the
aggregate, shall have or could reasonably be expected to have a Material Adverse
Effect. All Modifications required be made pursuant to any Legal Requirement,
Insurance Requirement or manufacturer’s specification or standard and all
Modifications that are not severable from the Property without materially and
adversely impairing the value, utility or useful life of the Property shall
immediately and without further action upon their incorporation into the
Property (1) become property of Lessor, (2) be subject to this Lease and (3) be
titled in the name of Lessor, and Lessee shall not remove or attempt to remove
any Modification from the Property. Regarding all Modifications that are not
severable from the applicable Property without materially and adversely
impairing the value, utility or useful life of the Property, Lessee shall cause
a bill of sale (in form and substance reasonably satisfactory to the Agent) to
be delivered in favor of Lessor. Title to all other Modifications will vest with
Lessee. Each Ground Lease for any portion of the Property shall expressly
provide for the provisions of the foregoing sentence. Lessee, at its own cost
and expense, will pay for the repairs of any damage to the Property caused by
the removal or attempted removal of any Modification.

ARTICLE XII

12.1 Warranty of Title.

(a) Lessee hereby acknowledges and shall cause title in the Property (including
without limitation all Improvements, all replacement components to the Property
and all Modifications) immediately and without further action to vest in and
become the property of Lessor and to be subject to the terms of this Lease
(provided, respecting the portion of the Property subject to a Ground Lease,
Lessor’s interest therein is acknowledged to be a leasehold interest pursuant to
such Ground Lease) from and after the date hereof or such date of incorporation
into the Property. Lessee agrees that, subject to the terms of Article XIII
relating to permitted contests, Lessee shall not directly or indirectly create
or allow to remain, and shall promptly discharge at its sole cost and expense,
any Lien, defect, attachment, levy, title retention agreement or claim upon the
Property, any component thereof or any Modifications or any Lien, attachment,
levy or claim with respect to the Rent or with respect to any amounts held by
Lessor, the Agent, any Credit Lender or any Mortgage Lender pursuant to any
Operative Agreement, other

 

14



--------------------------------------------------------------------------------

than Permitted Liens and Lessor Liens. Lessee shall promptly notify Lessor in
the event it receives actual knowledge that a Lien other than a Permitted Lien
or Lessor Lien has occurred with respect to the Property, the Rent or any other
such amounts, and Lessee represents and warrants to, and covenants with, Lessor
that the Liens in favor of Lessor and/or the Agent created by the Operative
Agreements are (and until the Financing Parties under the Operative Agreements
have been paid in full shall remain) first priority perfected Liens subject only
to Permitted Liens and Lessor Liens. At all times subsequent to the Basic Term
Commencement Date respecting the Property, Lessee shall (i) cause a valid,
perfected, first priority Lien on the Property to be in place in favor of the
Agent (for the benefit of the Secured Parties) and (ii) file, or cause to be
filed, all necessary documents under the applicable real property law and
Article 9 of the Uniform Commercial Code to perfect such title and Liens.

(b) Nothing contained in this Lease shall be construed as constituting the
consent or request of Lessor, expressed or implied, to or for the performance by
any contractor, mechanic, laborer, materialman, supplier or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Property or any part
thereof. NOTICE IS HEREBY GIVEN THAT LESSOR IS NOT AND SHALL NOT BE LIABLE FOR
ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO
ANYONE HOLDING THE PROPERTY OR ANY PART THEREOF THROUGH OR UNDER LESSEE, AND
THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN AND TO THE PROPERTY.

ARTICLE XIII

13.1 Permitted Contests Other Than in Respect of Indemnities.

Except to the extent otherwise provided for in Section 11 of the Participation
Agreement, Lessee, on its own or on Lessor’s behalf but at Lessee’s sole cost
and expense, may contest, by appropriate administrative or judicial proceedings
or arbitration proceedings conducted in good faith and with due diligence, the
amount, validity or application, in whole or in part, of any Legal Requirement,
Imposition or utility charge payable pursuant to Section 4.1 or any Lien
(including any mechanic’s lien or other contractor claims), attachment, levy,
encumbrance or encroachment, and Lessor agrees not to pay, settle or otherwise
compromise any such item, provided, that (a) the commencement and continuation
of such proceedings shall suspend the collection of any such contested amount
from, and suspend the enforcement thereof against, the Property, Lessor, the
Agent, each Credit Lender and each Mortgage Lender; (b) there shall not be
imposed a Lien (other than Permitted Liens and Lessor Liens) on the Property and
no part of the Property nor any Rent would be in any danger of being sold,
forfeited, lost or deferred; (c) at no time during the permitted contest shall
there be a risk of the imposition of criminal liability or material civil
liability on Lessor, the Agent, any Credit Lender or any Mortgage Lender for
failure to comply therewith; and (d) in the event that, at any time, there shall
be a material risk of extending the application of such item beyond the end of
the Term, then Lessee shall deliver to

 

15



--------------------------------------------------------------------------------

Lessor an Officer’s Certificate certifying as to the matters set forth in
clauses (a), (b) and (c) of this Section 13.1. Lessor, at Lessee’s sole cost and
expense, shall execute and deliver to Lessee such authorizations and other
documents as may reasonably be required in connection with any such contest and,
if reasonably requested by Lessee, shall join as a party therein at Lessee’s
sole cost and expense.

13.2 Impositions, Utility Charges, Other Matters; Compliance with Legal
Requirements.

Except with respect to Impositions, Legal Requirements, utility charges and such
other matters referenced in Section 13.1 which are the subject of ongoing
proceedings contesting the same in a manner consistent with the requirements of
Section 13.1, Lessee shall cause (a) all Impositions, utility charges, Insurance
Requirements and such other matters to be timely paid, settled or compromised,
as appropriate, with respect to the Property and (b) the Property to comply with
all applicable Legal Requirements and Insurance Requirements.

ARTICLE XIV

14.1 Public Liability and Workers’ Compensation Insurance.

During the Term for the Property, Lessee shall procure and carry, at Lessee’s
sole cost and expense, commercial general liability and umbrella liability
insurance for claims for bodily injuries or death sustained by persons or damage
to property while on the Property as are then customarily carried by similarly
situated companies conducting business similar to that conducted by Lessee. Such
insurance shall be on terms and in amounts that are no less favorable than
insurance maintained by Lessee with respect to similar properties and equipment
that it owns and are then carried by similarly situated companies conducting
business similar to that conducted by Lessee (with reasonable deductibles and/or
self-insured retentions based on customary coverages for real estate projects
and assets comparable to the Property), and in no event shall have a minimum
combined single limit per occurrence coverage (i) for commercial general
liability of less than $1,000,000 and (ii) for umbrella liability of less than
$20,000,000. The policies shall name Lessee as the insured and shall be endorsed
to name the Agent and the Primary Financing Parties as additional insureds with
respect to the Property or matters arising with respect thereto. The policies
shall also specifically provide that such policies shall be considered primary
insurance which shall apply to any loss or claim before any contribution by any
insurance which any Financing Party may have in force. In the operation of the
Property, Lessee shall comply with applicable workers’ compensation laws and
protect Lessor, the Agent, each Credit Lender and each Mortgage Lender against
any liability for its failure to comply with such laws.

14.2 Permanent Hazard and Other Insurance.

(a) During the Term, Lessee shall keep the Property insured against all risk of
physical loss or damage by fire and all risks usually and customarily covered
under a standard all risk property policy (which policy shall not contain an
exclusion for earth

 

16



--------------------------------------------------------------------------------

movement) and shall maintain builders’ risk insurance during construction of any
Improvements or Modifications in each case in amounts no less than the then
current replacement value of the Property (assuming that the Property was in the
condition required by the terms of this Lease immediately prior to such loss)
and on terms that (i) are no less favorable than insurance covering other
similar properties owned by Lessee and (ii) are then carried by similarly
situated companies conducting business similar to that conducted by Lessee (with
deductibles of not more than $1,000,000 or such other amount approved in writing
by the Primary Financing Parties). The policies maintained under this
Section 14.2 shall name Lessee as the insured and shall be endorsed to name
Lessor and the Agent (on behalf of the Secured Parties) as mortgagees and loss
payees, as their interests appear; provided, so long as no Event of Default
exists, any loss payable under the insurance policies required by this Section
for losses up to $1,000,000 will be paid solely to Lessee and used to repair or
replace damage to the Property.

(b) If, during the Term with respect to the Property the area in which the
Property is located is designated a “flood-prone” area pursuant to the Flood
Disaster Protection Act of 1973, or any amendments or supplements thereto or is
in a zone designated A or V, then Lessee shall comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973. In
addition, Lessee will fully comply with the requirements of the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, as each may
be amended from time to time, and with any other Legal Requirement, concerning
flood insurance to the extent that it applies to the Property.

14.3 Coverage.

(a) As of the date of this Lease and annually thereafter during the Term, Lessee
shall furnish the Agent (on behalf of Lessor and the other beneficiaries of such
insurance coverage) with certificates prepared by the insurers or insurance
broker of Lessee showing the insurance required under Sections 14.1 and 14.2 to
be in effect, naming (to the extent of their respective interests) the Lessor
and the Agent as mortgagees and loss payees and the Agent and the Primary
Financing Parties as additional insureds and evidencing the other requirements
of this Article XIV. All such insurance maintained or provided by the Lessee
pursuant to Section 14.1 shall be at the cost and expense of Lessee and provided
by nationally recognized, financially sound insurance companies (which, in the
case of permitted self-insurance, may be a Guarantor) having either (i) an A- or
better rating by A.M. Best’s Key Rating Guide or (ii) a Debt Rating by S&P or
Moody’s of A or A2, respectively, or higher. All such insurance maintained or
provided by the Lessee pursuant to Section 14.2(a) shall be at the cost and
expense of Lessee and provided by nationally recognized, financially sound
insurance companies (which, in the case of permitted self-insurance, may be a
Guarantor) having either (i) an A or better rating by A.M. Best’s Key Rating
Guide or (ii) a Debt Rating by S&P or Moody’s of A or A2, respectively, or
higher. Lessee shall cause such certificates to include a provision for thirty
(30) days’ advance written notice by the insurer to the Agent (on behalf of
Lessor and the other beneficiaries of such insurance coverage) in the event of
cancellation or material alteration of such insurance. If an Event of Default
has

 

17



--------------------------------------------------------------------------------

occurred and is continuing and the Agent (on behalf of Lessor and the other
beneficiaries of such insurance coverage) so requests, Lessee shall deliver to
the Agent (on behalf of Lessor and the other beneficiaries of such insurance
coverage) copies of all insurance policies required by Sections 14.1 and 14.2.

(b) Lessee agrees that the insurance policy or policies required by
Sections 14.1, 14.2(a) and 14.2(b) shall include an appropriate clause pursuant
to which any such policy shall provide that it will not be invalidated should
Lessee waive, at any time, any or all rights of recovery against any party for
losses covered by such policy or due to any breach of warranty, fraud, action,
inaction or misrepresentation by Lessee or any Person acting on behalf of
Lessee. Lessee hereby waives any and all such rights against Lessor, the Agent,
the Credit Lenders and the Mortgage Lenders to the extent of payments made to
any such Person under any such policy.

(c) Neither Lessor nor Lessee shall carry separate insurance concurrent in kind
or form or contributing in the event of loss with any insurance required under
this Article XIV, except that Lessor may carry separate liability insurance at
Lessor’s sole cost so long as (i) Lessee’s insurance is designated as primary
and in no event excess or contributory to any insurance Lessor may have in force
which would apply to a loss covered under Lessee’s policy and (ii) each such
insurance policy will not cause Lessee’s insurance required under this
Article XIV to be subject to a coinsurance exception of any kind.

(d) Lessee shall pay as they become due all premiums for the insurance required
by Section 14.1 and Section 14.2, shall renew or replace each policy prior to
the expiration date thereof or otherwise maintain the coverage required by such
Sections without any lapse in coverage.

14.4 Additional Insurance Requirements.

Not in limitation of any provision of the Operative Agreements but in addition
thereto, Lessee shall obtain any and all additional insurance policies
(including without limitation with respect to Condemnation) with regard to the
Property or otherwise with respect to the transactions contemplated by the
Operative Agreements as reasonably requested from time to time by Lessor as are
then customarily required of similarly situated companies conducting business
similar to that conducted by Lessee.

14.5 Policies.

All insurance required by this Article XIV may be provided under (i) an
individual policy covering the Property, (ii) a blanket policy or policies which
includes other liabilities, properties and locations of Lessee, (iii) a plan of
self-insurance approved in writing by the Primary Financing Parties, (iv) an
increased coverage or “umbrella policy” provided and utilized to increase the
coverage provided by individual or blanket policies in lower amounts (provided
the aggregate limits of liability shall comply with the provisions of this
Article XIV) or (v) a combination of any of the foregoing insurance programs.

 

18



--------------------------------------------------------------------------------

ARTICLE XV

15.1 Casualty and Condemnation.

(a) Subject to the provisions of this Article XV and Article XVI (in the event
Lessee delivers, or is obligated to deliver or is deemed to have delivered, a
Termination Notice), and prior to the occurrence and continuation of a Default
or an Event of Default, Lessee shall be entitled to receive (and Lessor hereby
irrevocably assigns to Lessee all of Lessor’s right, title and interest in) any
condemnation proceeds, award, compensation or insurance proceeds under
Sections 14.2(a) or 14.2(b) hereof to which Lessee or Lessor may become entitled
by reason of their respective interests in the Property (i) if all or a portion
of the Property is damaged or destroyed in whole or in part by a Casualty or
(ii) if the use, access, occupancy, easement rights or title to the Property or
any part thereof is the subject of a Condemnation; provided, however, if a
Default or an Event of Default shall have occurred and be continuing or if such
award, compensation or insurance proceeds shall exceed $1,000,000, then such
award, compensation or insurance proceeds shall be paid directly to Lessor or,
if received by Lessee, shall be held in trust for Lessor, and shall be paid over
by Lessee to Lessor and held in accordance with the terms of this Article XV.
All amounts held by Lessor hereunder on account of any award, compensation or
insurance proceeds either paid directly to Lessor or turned over to Lessor shall
be held as security for the performance of Lessee’s obligations hereunder and
under the other Operative Agreements and when all such Defaults and Events of
Default have been cured within the permitted cure periods or otherwise waived,
all amounts so held by Lessor shall be paid over to Lessee.

(b) Lessee may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any award, compensation or insurance payment on
account of any such Casualty or Condemnation and shall pay all expenses thereof.
At Lessee’s reasonable request, and at Lessee’s sole cost and expense, Lessor
and the Agent shall participate in any such proceeding, action, negotiation,
prosecution or adjustment. Lessor and Lessee agree that this Lease shall control
the rights of Lessor and Lessee in and to any such award, compensation or
insurance payment.

(c) If Lessee shall receive notice of a Casualty or a Condemnation where damage
to the Property is estimated to equal or exceed thirty-three percent (33%) of
the Property Cost of the Property, Lessee shall give notice thereof to Lessor
promptly after Lessee’s receipt of such notice. In the event such a Casualty or
Condemnation occurs (regardless of whether Lessee gives notice thereof), then
Lessee shall be deemed to have delivered a Termination Notice to Lessor and the
provisions of Sections 16.1 and 16.2 shall apply.

(d) In the event of a Casualty or a Condemnation (regardless of whether notice
thereof must be given pursuant to paragraph (c)), this Lease shall terminate
with respect to the Property in accordance with Section 16.1 if Lessee, within
thirty (30) days after such occurrence, delivers to Lessor a notice to such
effect.

 

19



--------------------------------------------------------------------------------

(e) If pursuant to this Section 15.1 this Lease shall continue in full force and
effect following a Casualty or Condemnation with respect to the Property, Lessee
shall, at its sole cost and expense (subject to reimbursement in accordance with
Section 15.1(a)) promptly and diligently repair any damage to the Property
caused by such Casualty or Condemnation in conformity with the requirements of
Sections 10.1 and 11.1, using the as-built Plans and Specifications or
manufacturer’s specifications for the applicable Improvements or other
components of the Property (as modified to give effect to any subsequent
Modifications, any Condemnation affecting the Property and all applicable Legal
Requirements), so as to restore the Property to the same or a greater remaining
economic value, useful life, utility, condition, operation and function as
existed immediately prior to such Casualty or Condemnation (assuming all
maintenance and repair standards have been satisfied). In such event, title to
the Property shall remain with Lessor.

(f) In no event shall a Casualty or Condemnation affect Lessee’s obligations to
pay Rent pursuant to Article III.

(g) Notwithstanding anything to the contrary set forth in Section 15.1(a) or
Section 15.1(e), if during the Term a Casualty occurs with respect to the
Property or Lessee receives notice of a Condemnation with respect to the
Property, and following such Casualty or Condemnation, the Property cannot
reasonably be restored, repaired or replaced on or before the day one year prior
to the Expiration Date or the date eighteen (18) months after the occurrence of
such Casualty or Condemnation (if such Casualty or Condemnation occurs during
the Term) to the same or a greater remaining economic value, useful life,
utility, condition, operation and function as existed immediately prior to such
Casualty or Condemnation (assuming all maintenance and repair standards have
been satisfied) or on or before such day the Property is not in fact so
restored, repaired or replaced, then Lessee shall be required to exercise its
Purchase Option for the Property on the next Payment Date (notwithstanding the
limits on such exercise contained in Section 20.2) and pay Lessor the
Termination Value for the Property; provided, if any Default or Event of Default
has occurred and is continuing, Lessee shall also promptly (and in any event
within three (3) Business Days) pay Lessor any award, compensation or insurance
proceeds received on account of any Casualty or Condemnation with respect to the
Property; provided, further, that if no Default or Event of Default has occurred
and is continuing, any Excess Proceeds shall be paid to Lessee. If a Default or
an Event of Default has occurred and is continuing and any principal amounts
under any Credit Notes, any Mortgage Notes, the Lessor Advance or other amounts
are owing with respect thereto, then any Excess Proceeds (to the extent of any
such principal amounts under any Credit Notes, any Mortgage Notes, the Lessor
Advance or other amounts owing with respect thereto) shall be paid to Lessor,
held as security for the performance of Lessee’s obligations hereunder and under
the other Operative Agreements and applied to such obligations upon the exercise
of remedies in connection with the occurrence of an Event of Default, with the
remainder of such Excess Proceeds in excess of such principal amounts under any
Credit Notes, any Mortgage Notes, the Lessor Advance or other amounts owing with
respect thereto being distributed to the Lessee.

 

20



--------------------------------------------------------------------------------

15.2 Environmental Matters.

Promptly upon Lessee’s actual knowledge of a Release of any Hazardous Substance
affecting any portion of the Property which requires notification to any
applicable governmental authority and clean-up or remediation, the cost of which
is reasonably expected to exceed the sum of $100,000, Lessee shall notify Lessor
in writing (and in reasonable detail) of such Release. In the event of any
Environmental Violation (regardless of whether notice thereof must be given),
Lessee shall, not later than thirty (30) days after Lessee has actual knowledge
of such Environmental Violation, either (subject to the next sentence) deliver
to Lessor a Termination Notice with respect to the Property pursuant to
Section 16.1, if applicable, or, at Lessee’s sole cost and expense, promptly and
diligently undertake and diligently complete any response, clean-up, remedial or
other action (including without limitation the pursuit by Lessee of appropriate
action against any off-site or third party source for contamination) necessary
to remove, clean-up or remediate the Environmental Violation in accordance with
all Environmental Laws. (Lessor acknowledges that (i) the reporting of a Release
of any Hazardous Substance from any off-site point source, not caused in any way
by Lessee, to the applicable governmental authorities or (ii) the commencement
and prosecution of appropriate legal proceedings with a governmental agency or
court of competent jurisdiction and the diligent prosecution of such proceedings
as a result of such Release shall, in the case of (i) or (ii) above, fulfill
(subject to the provisos to this sentence) Lessee’s obligations contained in the
immediately preceding sentence if Lessee does not tender a Termination Notice to
Lessor; provided, however, that if Lessee does not substantially prevail in such
prosecution prior to any sale of the Property in accordance with the terms of
the Operative Agreements and, in the case of (i) or (ii) above, cause the
diligent completion of any response, clean-up, remedial or other action
necessary to remove, clean-up or remediate the Environmental Violation in
accordance with all Environmental Laws, Lessee shall fulfill its obligations as
set forth in the preceding sentence; provided, further, the provisions of this
sentence shall not absolve Lessee of its obligation to deliver to Lessor a Phase
I environmental site assessment and purchase the Property pursuant to the
following provisions of this Section 15.2). Any such undertaking shall be timely
completed in accordance with prudent industry standards. If Lessee does not
deliver a Termination Notice with respect to the Property pursuant to
Section 16.1, Lessee shall, upon completion of remedial action by Lessee (or its
agents) or any third party, cause to be prepared by a reputable environmental
consultant acceptable to Lessor a report describing the Environmental Violation
and the actions taken by Lessee (or its agents) or any third party in response
to such Environmental Violation, and a statement by the consultant that the
Environmental Violation has been remedied in full compliance with applicable
Environmental Law. Not less than sixty (60) days prior to any time that Lessee
elects to cease operations with respect to the Property or to remarket the
Property pursuant to Section 20.1 hereof or any other provision of any Operative
Agreement, Lessee at its expense shall cause to be delivered to Lessor a Phase I
environmental site assessment respecting the Property prepared in accordance
with the then most recent edition of the ASTM Protocols for Commercial Real
Estate Transactions, which shall be dated within thirty (30) days from the date
of delivery to Lessor, and prepared by an environmental consultant reasonably
acceptable to Lessor. Notwithstanding any other provision of any Operative
Agreement, if Lessee fails to

 

21



--------------------------------------------------------------------------------

comply with the foregoing obligation regarding the Phase I environmental site
assessment, Lessee shall be obligated to purchase the Property for its
Termination Value and shall not be permitted to exercise (and Lessor shall have
no obligation to honor any such exercise) any rights under any Operative
Agreement regarding a sale of the Property to a Person other than Lessee.

15.3 Notice of Environmental Matters.

Promptly, but in any event within five (5) Business Days from the date Lessee
has actual knowledge thereof, Lessee shall provide to Lessor written notice of
any pending or threatened claim, action or proceeding involving any
Environmental Law or any Release on or in connection with the Property. All such
notices shall describe in reasonable detail the nature of the claim, action or
proceeding and Lessee’s proposed response thereto. In addition, Lessee shall
provide to Lessor, within five (5) Business Days of receipt, copies of all
material written communications with any Governmental Authority relating to any
Environmental Law in connection with the Property. Lessee shall also promptly
provide such detailed reports of any such material environmental claims as may
reasonably be requested by Lessor.

ARTICLE XVI

16.1 Termination Upon Certain Events.

If Lessee has delivered, or is deemed to have delivered, written notice of a
termination of this Lease with respect to the Property to Lessor in the form
described in Section 16.2(a) (a “Termination Notice”) pursuant to the provisions
of this Lease, then following the applicable Casualty, Condemnation or
Environmental Violation, this Lease shall terminate upon the payment in full of
the Termination Value with respect to the Property on the applicable Termination
Date.

16.2 Procedures.

(a) A Termination Notice shall contain: (i) notice of termination of this Lease
with respect to the Property on a Payment Date not more than sixty (60) days
after Lessor’s receipt of such Termination Notice (the “Termination Date”); and
(ii) a binding and irrevocable agreement of Lessee to pay the Termination Value
for the Property and purchase the Property on such Termination Date.

(b) On the Termination Date, Lessee shall pay to Lessor the Termination Value
for the Property, and Lessor shall convey the Property or the remaining portion
thereof, if any, to Lessee (or Lessee’s designee), all in accordance with
Section 20.2.

 

22



--------------------------------------------------------------------------------

ARTICLE XVII

17.1 Lease Events of Default.

If any one (1) or more of the following events (each a “Lease Event of Default”)
shall occur:

(a) Lessee shall fail to make payment of (i) any Basic Rent (except as set forth
in clause (ii)) within five (5) Business Days after the same has become due and
payable or (ii) any Termination Value, on the date any such payment is due and
payable, or any payment of Basic Rent or Supplemental Rent due on the due date
of any such payment of Termination Value, or any amount due on the Expiration
Date;

(b) Lessee shall fail to make payment of any Supplemental Rent (other than
Supplemental Rent referred to in Section 17.1(a)(ii)) or any other Credit Party
shall fail to make any payment of any amount under any Operative Agreement which
has become due and payable within five (5) Business Days after receipt of notice
that such payment is due;

(c) Lessee shall fail to maintain insurance as required by Article XIV of this
Lease or to deliver any requisite annual certificate with respect thereto within
ten (10) days after receipt of notice that such certificate is due under the
terms hereof;

(d)(i) the Lessee shall fail to observe or perform any covenant, condition or
agreement contained in Sections 8.3A.2, 8.3A.3 (with respect to the Lessee’s
existence) or 8.3A.8 of the Participation Agreement or in Section 8.3B of the
Participation Agreement, or (ii) Lessee shall fail to observe or perform any
term, covenant, obligation or condition of Lessee under this Lease or any other
Operative Agreement to which Lessee is a party other than those set forth in
Sections 17.1(a), (b), (c) or (d)(i) hereof, or any other Credit Party shall
fail to observe or perform any term, covenant, obligation or condition of such
Credit Party under any Operative Agreement other than those set forth in
Section 17.1(b) hereof and such failure shall continue unremedied for a period
of thirty (30) days after the earlier of the date of notice thereof to Lessee or
such Credit Party or the date a Responsible Officer of Lessee or such Credit
Party obtains actual knowledge thereof; provided, however, that if the nature of
the default cannot reasonably be cured within said thirty (30) day period, then
Lessee or such Credit Party shall have a reasonable time period to cure such
default so long as such reasonable time period does not exceed sixty
(60) additional days and the Lessee or such Credit Party is diligently
prosecuting such cure or (iii) any representation or warranty made or deemed
made by or on behalf of any Credit Party or any subsidiary of any Credit Party
in or in connection with any Operative Agreement or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Operative Agreement or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

23



--------------------------------------------------------------------------------

(e) [Reserved];

(f)(i) Any Credit Party or any subsidiary of any Credit Party shall fail to make
any payment (whether of principal or interest and regardless of amount within
applicable grace periods) in respect of any Material Indebtedness, when and as
the same shall become due and payable, or (ii) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided, that this clause (f)(ii)
shall not (A) apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (B) apply to preclude the conversion from debt to equity of any subordinated
convertible debenture outstanding placed by the Lessee, or (iii) the occurrence
of a Lessee Credit Agreement Event of Default;

(g) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any subsidiary of any Credit Party or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any subsidiary of any
Credit Party or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) or more
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) Any Credit Party or any subsidiary of any Credit Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Section 17.1, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or any
Subsidiary of any Credit Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(i) Any Credit Party or any subsidiary of any Credit Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(j) [Reserved];

(k) Any report, certificate, financial statement or other instrument delivered
to Lessor by or on behalf of any Credit Party pursuant to the terms of this
Lease or any other Operative Agreement is false or misleading in any material
respect when made or delivered;

 

24



--------------------------------------------------------------------------------

(l) [Reserved];

(m) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against any Credit Party, any subsidiary
thereof or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Credit Party or any subsidiary thereof to enforce
any such judgment;

(n) An ERISA Event shall have occurred that, in the opinion of Lessor, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect; or

(o) A Change in Control shall occur;

(p) Any Operative Agreement shall cease to be in full force and effect;

(q) Except as to any Credit Party which is released in connection with the
Operative Agreements, the Guarantee Agreement or any provision thereof shall be
declared to be unenforceable or null and void or any Guarantor or any Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guarantee Agreement, or any Guarantor shall
fail to perform or observe any term, covenant or agreement on its part to be
performed or observed pursuant to any guaranty; or

(r) there shall occur any event which constitutes a default, event of
ineligibility, event of termination or similar event under or in connection with
any Securitization Transaction in respect of which the aggregate amount of
accounts receivable purchased net of the aggregate amount of accounts receivable
collected exceeds $15,000,000 (a “Material Securitization Transaction”), or the
Lessee or any subsidiary shall fail to observe or perform any term, covenant,
condition or agreement contained in or arising under any Material Securitization
Transaction, if, as a result of such event or failure, the purchasers thereunder
or any agent acting on their behalf shall cause or be permitted to cause (any
applicable grace or cure period having expired) such Material Securitization
Transaction or the commitments of the purchasers thereunder to terminate or
cease to be fully available;

then, in any such event, Lessor may, in addition to the other rights and
remedies provided for in this Article XVII and in Section 18.1, terminate this
Lease by giving Lessee five (5) days notice of such termination (provided,
notwithstanding the foregoing, this Lease shall be deemed to be automatically
terminated without the giving of notice upon the occurrence of a Lease Event of
Default under Sections 17.1(g), (h) or (i)), and this Lease shall terminate, and
all rights of Lessee under this Lease shall cease. Lessee shall, to the fullest
extent permitted by law, pay as

 

25



--------------------------------------------------------------------------------

Supplemental Rent all costs and expenses incurred by or on behalf of Lessor or
any other Financing Party, including without limitation reasonable fees and
expenses of counsel, as a result of any Lease Event of Default hereunder.

TO THE EXTENT PERMITTED BY LAW, A POWER OF SALE IS GRANTED IN THIS LEASE AS
SUPPLEMENTED BY THE LEASE SUPPLEMENT. A POWER OF SALE MAY ALLOW LESSOR TO TAKE
THE PROPERTY AND SELL THE PROPERTY WITHOUT GOING TO COURT IN A FORECLOSURE
ACTION UPON THE OCCURRENCE OF A LEASE EVENT OF DEFAULT.

17.2 Surrender of Possession.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall, upon thirty (30) days written notice, surrender to Lessor possession of
the Property. Lessor may enter upon and repossess the Property by such means as
are available at law or in equity, and may remove Lessee and all other Persons
and any and all personal property and Lessee’s equipment and personalty and
severable Modifications from the Property. Lessor shall have no liability by
reason of any such entry, repossession or removal performed in accordance with
applicable law. Upon the written demand of Lessor, Lessee shall return the
Property promptly to Lessor, in the manner and condition required by, and
otherwise in accordance with the provisions of, Section 22.1(c) hereof.

17.3A Foreclosure.

Lessor shall have the right to foreclose the interest of Lessee in all or any
part of the Property by judicial foreclosure in accordance with applicable law.
In case of foreclosure, the Property may be offered for sale in one or more
parcels at the election of Lessor. Lessee agrees to the full extent permitted by
law that in case of a default on its part hereunder, neither it nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any stay, extension or redemption laws now or hereafter in force,
in order to prevent or hinder the enforcement or foreclosure of this Lease, or
the absolute sale of the Property or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Lessee for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may lawfully so do, the benefit of all such
laws, and any and all right to have the assets comprising the Property marshaled
upon any foreclosure of the lien hereof and agrees that Lessor or any court
having jurisdiction to foreclose such lien may sell the Property in part or as
an entirety. In the event this Lease is foreclosed, Lessee also waives, to the
extent such waiver may be enforceable at the time of foreclosure, any right to
have the Property appraised after foreclosure for the purpose of reducing a
deficiency judgment.

17.3 Reletting.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessor
may, but shall be under no obligation to, relet the Property or any portion
thereof, for the account of Lessee or otherwise, for

 

26



--------------------------------------------------------------------------------

such term or terms (which may be greater or less than the period which would
otherwise have constituted the balance of the Term) and on such conditions
(which may include concessions or free rent) and for such purposes as Lessor may
determine, and Lessor may collect, receive and retain the rents resulting from
such reletting. Lessor shall not be liable to Lessee for any failure to relet
Property or for any failure to collect any rent due upon such reletting.

17.4 Damages.

Neither (a) the termination of this Lease as to the Property pursuant to
Section 17.1; (b) the repossession or foreclosure of the Property; nor (c) the
failure of Lessor to relet the Property or any portion thereof, the reletting of
the Property or any portion thereof, nor the failure of Lessor to collect or
receive any rentals due upon any such reletting, shall relieve Lessee of its
liabilities and obligations hereunder, all of which shall survive any such
termination, repossession or reletting. If any Lease Event of Default shall have
occurred and be continuing and notwithstanding any termination of this Lease
pursuant to Section 17.1, Lessee shall forthwith pay to Lessor all Rent and
other sums due and payable hereunder to and including without limitation the
date of such termination. Thereafter, on the days on which the Basic Rent or
Supplemental Rent, as applicable, are payable under this Lease or would have
been payable under this Lease if the same had not been terminated pursuant to
Section 17.1 and until the end of the Term hereof or what would have been the
Term in the absence of such termination, Lessee shall pay Lessor, as current
liquidated damages (it being agreed that it would be impossible accurately to
determine actual damages) an amount equal to the Basic Rent and Supplemental
Rent that are payable under this Lease or would have been payable by Lessee
hereunder if this Lease had not been terminated pursuant to Section 17.1, less
the net proceeds, if any, which are actually received by Lessor with respect to
the period in question of any reletting of the Property or any portion thereof;
provided, that Lessee’s obligation to make payments of Basic Rent and
Supplemental Rent under this Section 17.4 shall continue only so long as Lessor
shall not have received the amounts specified in Section 17.6. In calculating
the amount of such net proceeds from reletting, there shall be deducted all of
Lessor’s, the Agent’s, any Credit Lender’s and any Mortgage Lender’s reasonable
expenses in connection therewith, including without limitation repossession
costs, brokerage or sales commissions, fees and expenses for counsel and any
necessary repair or alteration costs and expenses incurred in preparation for
such reletting. To the extent Lessor receives any damages pursuant to this
Section 17.4, such amounts shall be regarded as amounts paid on account of Rent.
Lessee specifically acknowledges and agrees that its obligations under this
Section 17.4 shall be absolute and unconditional under any and all circumstances
and shall be paid and/or performed, as the case may be, without notice or demand
and without any abatement, reduction, diminution, setoff, defense, counterclaim
or recoupment whatsoever.

17.5 Power of Sale.

(a) Without limiting any other remedies set forth in this Lease, Lessor and
Lessee agree that Lessee herein grants and grants, pursuant to each Lease
Supplement, a Lien against the Property WITH POWER OF SALE to the extent
permitted by law, and that, upon the occurrence and during the continuance of
any Lease Event of Default, Lessor shall have the power and authority, to the
extent provided by law, after prior notice and lapse of such time as may be
required by law, to foreclose its interest (or cause such interest to be
foreclosed) in all or any part of the Property.

 

27



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of a Lease Event of Default,
the Lessor, in lieu of or in addition to exercising any power of sale
hereinabove given, may proceed by a suit or suits in equity or at law, whether
for a foreclosure hereunder, or for the sale of such interest in the Property,
against Lessee for the Termination Value or for the appointment of a receiver
pending any foreclosure hereunder or the sale of such interest in the Property,
or for the enforcement of any other appropriate legal or equitable remedy.

17.6 Final Liquidated Damages.

If a Lease Event of Default shall have occurred and be continuing, whether or
not this Lease shall have been terminated pursuant to Section 17.1 and whether
or not Lessor shall have collected any current liquidated damages pursuant to
Section 17.4, Lessor shall have the right to recover, by demand to Lessee and at
Lessor’s election, and Lessee shall pay to Lessor, as and for final liquidated
damages, but exclusive of the indemnities payable under Section 11 of the
Participation Agreement (which, if requested, shall be paid concurrently), and
in lieu of all current liquidated damages beyond the date of such demand (it
being agreed that it would be impossible accurately to determine actual damages)
the Termination Value. Upon payment of the amount specified pursuant to the
first sentence of this Section 17.6, Lessee shall be entitled to receive from
Lessor, either at Lessee’s request or upon Lessor’s election, in either case at
Lessee’s cost, an assignment of Lessor’s entire right, title and interest in and
to the Property, Improvements, Fixtures, Modifications and all components
thereof, in each case in recordable form and otherwise in conformity with local
custom and free and clear of the Lien of this Lease (including without
limitation the release of any memoranda of Lease and/or the Lease Supplement
recorded in connection therewith) and any Lessor Liens. The Property shall be
conveyed to Lessee “AS-IS, WHERE-IS” and in their then present physical
condition. If any statute or rule of law shall limit the amount of such final
liquidated damages to less than the amount agreed upon, Lessor shall be entitled
to the maximum amount allowable under such statute or rule of law; provided,
however, Lessee shall not be entitled to receive an assignment of Lessor’s
interest in the Property, the Improvements, Fixtures, Modifications or the
components thereof unless Lessee shall have paid in full the Termination Value.
Lessee specifically acknowledges and agrees that its obligations under this
Section 17.6 shall be absolute and unconditional under any and all circumstances
and shall be paid and/or performed, as the case may be, without notice or demand
and without any abatement, reduction, diminution, setoff, defense, counterclaim
or recoupment whatsoever.

17.7 Environmental Costs.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall pay directly to any third party (or at Lessor’s election, reimburse
Lessor) for the cost of any environmental testing and/or remediation work
undertaken respecting the Property, as such testing or work is deemed
appropriate in the reasonable judgment of Lessor, and shall indemnify and hold
harmless Lessor

 

28



--------------------------------------------------------------------------------

and each other Indemnified Person therefrom. Lessee shall pay all amounts
referenced in the immediately preceding sentence within ten (10) days of any
request by Lessor for such payment. The provisions of this Section 17.7 shall
not limit the obligations of Lessee under any Operative Agreement regarding
indemnification obligations, environmental testing, remediation and/or work.

17.8 Waiver of Certain Rights.

If this Lease shall be terminated pursuant to Section 17.1, Lessee waives, to
the fullest extent permitted by Law, (a) any notice of re-entry or the
institution of legal proceedings to obtain re-entry or possession; (b) any right
of redemption, re-entry or possession; (c) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt; and
(d) any other rights which might otherwise limit or modify any of Lessor’s
rights or remedies under this Article XVII.

17.9 Assignment of Rights Under Contracts.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall upon Lessor’s demand immediately assign, transfer and set over, without
recourse, to Lessor all of Lessee’s right, title and interest in and to each
agreement executed by Lessee in connection with the acquisition, installation,
testing, use, development, construction, operation, maintenance, repair,
refurbishment and restoration of the Property (including without limitation all
right, title and interest of Lessee with respect to all warranty, performance,
service and indemnity provisions), as and to the extent that the same relate to
the acquisition, installation, testing, use, development, construction,
operation, maintenance, repair, refurbishment and restoration of the Property or
any of them.

17.10 Remedies Cumulative.

The remedies herein provided shall be cumulative and in addition to (and not in
limitation of) any other remedies available at law, equity or otherwise,
including without limitation any mortgage foreclosure remedies.

17.11 Limitation Regarding Certain Lease Events of Default.

Notwithstanding anything contained herein or in any other Operative Agreement to
the contrary, upon the occurrence and during the continuance of a Lease Event of
Default attributable solely to a Lease Event of Default pursuant to
Section 17.1(o) which is the result of a hostile takeover or any other Lease
Event of Default that occurs solely as a direct result of the occurrence of a
Material Adverse Effect pursuant to subsections (a) or (e) of the definition of
Material Adverse Effect (collectively, a “Limited Recourse Event of Default”),
the maximum aggregate amount that Lessor, or any Person acting by or through
Lessor, including without limitation the Agent, the Credit Lenders and the
Mortgage Lenders, shall be entitled to recover from the Credit Parties on
account of such Lease Event of Default attributable solely to a Limited Recourse
Event of Default (including without limitation any indemnity obligation for
Claims

 

29



--------------------------------------------------------------------------------

pursuant to Section 11.1(e) of the Participation Agreement for enforcement costs
and losses arising solely as a result of such Limited Recourse Event of Default)
shall be an amount equal to the Maximum Residual Guarantee Amount, provided,
this Section 17.11 shall not in any way limit any other Event of Default or any
indemnity payment to any Indemnified Person, including without limitation
(except as expressly set forth above), the indemnities set forth in
Sections 11.1 through 11.6 of the Participation Agreement and such indemnity
payment shall not be included in the calculation set forth above. Lessee
nonetheless acknowledges and agrees that even though the maximum aggregate
recovery from the Credit Parties is limited as aforesaid, neither Lessor’s nor
any other Financing Party’s right of recovery from the Property (as opposed to
any recovery from the Credit Parties) is so limited and Lessor or any other
applicable Financing Party shall be entitled to recover 100% of the amounts owed
to Lessor or such other Financing Party in accordance with the Operative
Agreements from its interest in the Property, including without limitation, to
the extent not duplicative, 100% of the Property Cost for the Property.

ARTICLE XVIII

 

  18.1 Lessor’s Right to Cure Lessee’s Lease Defaults.

Lessor, without waiving or releasing any obligation or Lease Event of Default,
may (but shall be under no obligation to) remedy any Lease Event of Default for
the account and at the sole cost and expense of Lessee, including without
limitation the failure by Lessee to maintain the insurance required by
Article XIV, and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of Lessee, enter upon the
Property, and take all such action thereon as may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of any lessee. All
out-of-pocket costs and expenses so incurred (including without limitation fees
and expenses of counsel), together with interest thereon at the Overdue Rate
from the date on which such sums or expenses are paid by Lessor, shall be paid
by Lessee to Lessor on demand.

ARTICLE XIX

 

  19.1 Provisions Relating to Lessee’s Exercise of its Purchase Option.

Subject to Section 19.2, in connection with any termination of this Lease with
respect to the Property pursuant to the terms of Section 16.2, or in connection
with Lessee’s exercise of its Purchase Option respecting the Property, upon the
date on which this Lease is to terminate with respect to the Property, and upon
tender by Lessee of the amounts set forth in Sections 16.2(b) or 20.2, as
applicable, Lessor shall execute and deliver to Lessee (or to Lessee’s designee)
at Lessee’s cost and expense an assignment (by deed or other appropriate
instrument) of Lessor’s entire interest in the Property, in each case in
recordable form and otherwise in conformity with local custom and free and clear
of any Lessor Liens attributable to Lessor but without any other warranties (of
title or otherwise) from Lessor. The Property shall be conveyed to Lessee
“AS-IS, “WHERE-IS” and in then present physical condition.

 

30



--------------------------------------------------------------------------------

19.2 No Purchase or Termination With Respect to Less than All of the Property.

Lessee shall not be entitled to exercise its Purchase Option or the Sale Option
separately with respect to a portion of the Property consisting of Land,
Improvements and/or any interest pursuant to a Ground Lease but shall be
required to exercise its Purchase Option or the Sale Option with respect to the
Property in its entirety.

ARTICLE XX

 

  20.1 Purchase Option or Sale Option-General Provisions.

Not less than two hundred seventy (270) days and not more than three hundred
sixty (360) days prior to the Expiration Date or (respecting the Purchase Option
only, not less than one hundred twenty (120) days prior to any Payment Date),
Lessee shall give Lessor irrevocable written notice (the “Election Notice”) that
Lessee is electing to exercise either (a) the option to purchase the Property on
the Expiration Date or on the Payment Date specified in the Election Notice (the
“Purchase Option”) or (b) with respect to an Election Notice given in connection
with the Expiration Date only, the option to remarket the Property to a Person
other than Lessee or any Affiliate of Lessee and cause a sale of the Property to
occur on the Expiration Date pursuant to the terms of Section 22.1 (the “Sale
Option”). Not more than three hundred ninety (390) days prior to the Expiration
Date, Lessor may give Lessee notice of Lessee’s obligation to deliver the
Election Notice. If Lessee fails to give an Election Notice within the specified
time period prior to the Expiration Date and Lessor has not given Lessee notice
as specified in the preceding sentence, then Lessor shall give Lessee notice of
Lessee’s obligation to deliver the Election Notice, and Lessee shall have five
(5) Business Days after receipt of such notice within which to make the Election
Notice. If Lessee does not give an Election Notice indicating the Purchase
Option or the Sale Option at least two hundred seventy (270) days and not more
than three hundred sixty (360) days prior to the Expiration Date (and Lessor has
given Lessee notice of Lessee’s obligation to deliver the Election Notice but
Lessee has not made its Election Notice within five (5) Business Days after
receipt of such notice from Lessor), then Lessee shall be deemed to have elected
the Purchase Option. If Lessee shall either (i) elect (or be deemed to have
elected) to exercise the Purchase Option or (ii) elect the Sale Option and fail
to cause the Property to be sold in accordance with the terms of Section 22.1 on
the Expiration Date, then in either case Lessee shall pay to Lessor on the date
on which such purchase or sale is scheduled to occur an amount equal to the
Termination Value for the Property (which the parties do not intend to be a
“bargain” purchase price) and, upon receipt of such amounts and satisfaction of
such obligations, Lessor shall transfer to Lessee all of Lessor’s right, title
and interest in and to the Property in accordance with Section 20.2. If Lessee
elects, or is deemed to have elected, either the Purchase Option or the Sale
Option and fails to satisfy all related obligations of Lessee pursuant to the
Operative Agreements, then such failure shall be deemed to be a Lease Event of
Default.

If the Property is the subject of remediation efforts respecting Hazardous
Substances at the Expiration Date which could materially and adversely impact
the Fair Market Sales Value of the Property (with materiality determined in
Lessor’s discretion), then Lessee shall be obligated to purchase the Property
pursuant to Section 20.2.

 

31



--------------------------------------------------------------------------------

  20.2 Lessee Purchase Option.

Provided, no Default or Event of Default shall have occurred and be continuing
(other than those that will be cured by the payment of the Termination Value for
the Property) and provided, that the Election Notice has been appropriately
given specifying the Purchase Option, Lessee shall purchase the Property on the
Expiration Date or Payment Date at a price equal to the Termination Value (which
the parties do not intend to be a “bargain” purchase price).

Subject to Section 19.2, in connection with any termination of this Lease with
respect to the Property pursuant to the terms of Section 16.2, or in connection
with Lessee’s exercise of its Purchase Option, upon the date on which this Lease
is to terminate with respect to the Property, and upon tender by Lessee of the
amounts set forth in Section 16.2(b) or this Section 20.2, as applicable, Lessor
shall execute, acknowledge (where required) and deliver to Lessee, at Lessee’s
cost and expense, each of the following: (a) a termination or assignment (as
requested by the Lessee) of each applicable Ground Lease and special or limited
warranty Deeds conveying the Property (to the extent it is real property not
subject to a Ground Lease) to Lessee free and clear of the Lien of this Lease,
the Lien of the Credit Documents and any Lessor Liens; (b) a bill of sale
conveying the Property (to the extent it is personal property) to Lessee free
and clear of the Lien of this Lease, the Lien of the Credit Documents and any
Lessor Liens and, to the extent the following are agreed to by the Agent in its
reasonable discretion, such title affidavits and other documents as may be
reasonably requested by any title insurance underwriter issuing title insurance
in connection with the acquisition of the Property by Lessee; (c) any real
estate tax affidavit or other document required by law to be executed and filed
in order to record the applicable Deed and/or the applicable Ground Lease
termination; and (d) FIRPTA affidavits. All of the foregoing documentation must
be in form and substance reasonably satisfactory to Lessor. The applicable
Property shall be conveyed to Lessee “AS-IS, WHERE-IS” and in then present
physical condition.

On the Expiration Date and/or any Payment Date on which Lessee has elected to
exercise its Purchase Option, Lessee shall pay (or cause to be paid) to Lessor,
the Agent and all other parties, as appropriate, in addition to payment of the
Termination Value, the sum of all costs and expenses incurred by any such party
in connection with the election by Lessee to exercise its Purchase Option and
all Rent and all other amounts then due and payable or accrued under this Lease
and/or any other Operative Agreement.

 

  20.3 Third Party Sale Option.

(a) Provided, that (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Election Notice has been appropriately given specifying
the Sale Option, Lessee shall undertake to cause a sale of the Property on the
Expiration Date (all as specified in the Election Notice) in accordance with the
provisions of Section 22.1 hereof.

 

32



--------------------------------------------------------------------------------

(b) In the event Lessee exercises the Sale Option then, as soon as practicable
and in all events not less than sixty (60) days prior to the Expiration Date,
Lessee at its expense shall cause to be delivered to Lessor a Phase I
environmental site assessment for the Property in accordance with the then most
recent edition of the ASTM Protocols for Commercial Real Estate Transactions,
which shall be dated within thirty (30) days from the date of delivery to
Lessor, and prepared by an environmental consultant reasonably acceptable to
Lessor. The costs incurred respecting the above-referenced Phase I environmental
site assessment shall be paid by the Lessee. In the event that Lessor shall not
have received such environmental site assessment by the date sixty (60) days
prior to the Expiration Date or in the event that such environmental assessment
shall reveal the existence of any material violation of Environmental Laws,
other material Environmental Violation or potential material Environmental
Violation (with materiality determined in each case by Lessor in its reasonable
discretion), then Lessee on the Expiration Date shall pay to Lessor an amount
equal to the Termination Value for the Property and any and all other amounts
due and owing hereunder. Upon receipt of such payment and all other amounts due
under the Operative Agreements, Lessor shall transfer to Lessee all of Lessor’s
right, title and interest in and to the Property in accordance with
Section 19.1.

ARTICLE XXI

 

  21.1 [Reserved].

ARTICLE XXII

 

  22.1 Sale Procedure.

(a) During the Marketing Period, Lessee, on behalf of Lessor, shall obtain bids
for the cash purchase of the Property in connection with a sale to one (1) or
more third party purchasers to be consummated on the Expiration Date or such
earlier date as is acceptable to the Agent and the Lessee (the “Sale Date”) for
the highest price available, shall notify Lessor promptly of the name and
address of each prospective purchaser and the cash price which each prospective
purchaser shall have offered to pay for the Property and shall provide Lessor
with such additional information about the bids and the bid solicitation
procedure as Lessor may reasonably request from time to time. All such
prospective purchasers must be Persons other than any Credit Party or any
Affiliate or Subsidiary of any Credit Party. On the Sale Date, Lessee shall pay
(or cause to be paid) to Lessor and all other parties, as appropriate, all Rent
and all other amounts then due and payable or accrued under this Lease and/or
any other Operative Agreement, together with the costs and expenses incurred by
Lessor and/or the Agent respecting the sale of the Property.

Lessor may reject any and all bids and may solicit and obtain bids by giving
Lessee written notice to that effect; provided, however, that notwithstanding
the foregoing, Lessor may not reject the bids submitted by Lessee if such bids,
in the

 

33



--------------------------------------------------------------------------------

aggregate, are greater than or equal to the Limited Recourse Amount for the
Property, and represent bona fide offers from one (1) or more third party
purchasers. If the highest price which a prospective purchaser or the
prospective purchasers shall have offered to pay for the Property on the Sale
Date is less than the Limited Recourse Amount for the Property or if such bids
do not represent bona fide offers from one (1) or more third parties or if there
are no bids, Lessor may elect to retain the Property by giving Lessee prior
written notice of Lessor’s election to retain the same, and promptly upon
receipt of such notice, Lessee shall surrender, or cause to be surrendered, the
Property in accordance with the terms and conditions of Section 10.1. Upon
acceptance of any bid, Lessor agrees, at Lessee’s request and expense, to
execute a contract of sale with respect to such sale, so long as the same is
consistent with the terms of this Article XXII and provides by its terms that it
is nonrecourse to Lessor.

Unless Lessor shall have elected to retain the Property pursuant to the
provisions of the preceding paragraph, Lessee shall arrange for Lessor to sell
the Property free and clear of the Lien of this Lease and any Lessor Liens
without recourse or warranty (of title or otherwise), for cash on the Sale Date
to the purchaser or purchasers offering the highest cash sales price, as
identified by Lessee or Lessor, as the case may be; provided, however, solely as
to Lessor, any Lessor Lien shall not constitute a Lessor Lien so long as Lessor
is diligently and in good faith contesting, at the cost and expense of Lessor,
such Lessor Lien by appropriate proceedings in which event the applicable Sale
Date, all without penalty or cost to Lessee, shall be delayed for the period of
such contest. To effect such transfer and assignment, Lessor shall execute,
acknowledge (where required) and deliver to the appropriate purchaser each of
the following: (a) special or limited warranty Deeds conveying the Property (to
the extent it is real property titled to Lessor) and an assignment of the Ground
Lease conveying the leasehold interest of Lessor in the Property (to the extent
it is real property and subject to a Ground Lease) to the appropriate purchaser
free and clear of the Lien of this Lease, the Lien of the Credit Documents and
any Lessor Liens; (b) a bill of sale conveying the Property (to the extent it is
personal property) titled to Lessor to the appropriate purchaser free and clear
of the Lien of this Lease, the Lien of the Credit Documents and any Lessor Liens
and, to the extent the following are agreed to by the Agent in its reasonable
discretion, such title affidavits and other documents as may be reasonably
requested by any title insurance underwriter issuing title insurance in
connection with the acquisition of the Property by the appropriate purchaser;
(c) any real estate tax affidavit or other document required by law to be
executed and filed in order to record the Deed and/or each Ground Lease
assignment; and (d) FIRPTA affidavits, as appropriate. All of the foregoing
documentation must be in form and substance reasonably satisfactory to Lessor.
Lessee shall surrender the Property so sold or subject to such documents to each
purchaser in the condition specified in Section 10.1, or in such other condition
as may be agreed between Lessee and such purchaser. Lessee shall not take or
fail to take any action which would have the effect of unreasonably discouraging
bona fide third party bids for the Property.

(b) In the event Lessee shall have elected the Sale Option, Lessee hereby
unconditionally promises to pay to Lessor on the earlier of the Sale Date or the
Expiration Date, the Maximum Residual Guarantee Amount. On the Sale Date if (x)

 

34



--------------------------------------------------------------------------------

Lessor receives the aggregate Termination Value for the Property from one (1) or
more third party purchasers and (y) Lessor and such other parties receive all
other amounts specified in the last sentence of the first paragraph of
Section 22.1(a) then Lessee may retain any excess above Termination Value. If
the Property is retained by Lessor pursuant to an affirmative election made by
Lessor pursuant to the provisions of Section 22.1(a), then Lessee hereby
unconditionally promises to pay to Lessor on the Sale Date all Basic Rent and
Supplemental Rent (exclusive of a payment of the Termination Value) due and
payable on or prior to the Sale Date and, without duplication, all other amounts
then due and owing pursuant to the Operative Agreements and, without
duplication, an amount equal to the Maximum Residual Guarantee Amount. Any
payment of the foregoing amounts described in this Section 22.1(b) shall be
made, without duplication, together with a payment of all Rent and all other
amounts referenced in the last sentence of the first paragraph of
Section 22.1(a).

(c) In the event that the Property is either sold to one (1) or more third party
purchasers on the Sale Date or retained by Lessor in connection with an
affirmative election made by Lessor pursuant to the provisions of
Section 22.1(a), then in either case on the applicable Sale Date Lessee shall
provide Lessor or such third party purchaser (unless otherwise agreed by such
third party purchaser) with (i) all permits, certificates of occupancy,
governmental licenses and authorizations necessary to use, operate, repair,
access and maintain the Property for the purpose it is being used by Lessee, and
(ii) such manuals, permits, easements, licenses, intellectual property,
know-how, rights-of-way and other rights and privileges in the nature of an
easement as are reasonably necessary or desirable in connection with the use,
operation, repair, access to or maintenance of the Property for its intended
purpose or otherwise as Lessor or such third party purchaser(s) shall reasonably
request (and a royalty-free license or similar agreement to effectuate the
foregoing on terms reasonably agreeable to Lessor or such third party
purchaser(s), as applicable). All assignments, licenses, easements, agreements
and other deliveries required by clauses (i) and (ii) of this paragraph
(c) shall be in form reasonably satisfactory to Lessor or such third party
purchaser(s), as applicable, and shall be fully assignable (including without
limitation both primary assignments and assignments given in the nature of
security) without payment of any fee, cost or other charge. Lessee shall also
execute any documentation requested by Lessor or such third party purchaser(s),
as applicable, evidencing the continuation or assignment of each Ground Lease.

 

  22.2 Application of Proceeds of Sale.

In the event Lessee receives any proceeds of sale of the Property, such proceeds
shall be deemed to have been received in trust on behalf of Lessor and Lessee
shall promptly remit such proceeds to Lessor. Lessor shall apply the proceeds of
sale of the Property in the following order of priority:

(a) FIRST, to pay or to reimburse Lessor (and/or the Agent, as the case may be)
for the payment of all reasonable costs and expenses incurred by Lessor (and/or
the Agent, as the case may be) in connection with the sale (to the extent Lessee
has not satisfied its obligation to pay such costs and expenses); and

 

35



--------------------------------------------------------------------------------

(b) SECOND, in accordance with Section 8.7 of the Participation Agreement and
the Intercreditor Agreement.

 

  22.3 Indemnity for Excessive Wear.

If the proceeds of the sale described in Section 22.1 with respect to the
Property shall be less than the Limited Recourse Amount with respect to the
Property, and at the time of such sale it shall have been reasonably determined
(pursuant to the Appraisal Procedure) that the Fair Market Sales Value of the
Property shall have been impaired by greater than expected wear and tear during
the term of the Lease, Lessee shall pay to Lessor within ten (10) days after
receipt of Lessor’s written statement (i) the amount of such excess wear and
tear determined by the Appraisal Procedure or (ii) the amount of the Sale
Proceeds Shortfall, whichever amount is less.

 

  22.4 Appraisal Procedure.

For determining the Fair Market Sales Value of the Property or any other amount
which may, pursuant to any provision of any Operative Agreement, be determined
by an appraisal procedure, Lessor and Lessee shall use the following procedure
(the “Appraisal Procedure”). Lessor and Lessee shall endeavor to reach a mutual
agreement as to such amount for a period of ten (10) days from commencement of
the Appraisal Procedure under the applicable section of the Lease, and if they
cannot agree within ten (10) days, then two (2) qualified appraisers, one
(1) chosen by Lessee and one (1) chosen by Lessor, shall mutually agree
thereupon, but if either party shall fail to choose an appraiser within twenty
(20) days after notice from the other party of the selection of its appraiser,
then the appraisal by such appointed appraiser shall be binding on Lessee and
Lessor. If the two (2) appraisers cannot agree within twenty (20) days after
both shall have been appointed, then a third appraiser shall be selected by the
two (2) appraisers or, failing agreement as to such third appraiser within
thirty (30) days after both shall have been appointed, by the American
Arbitration Association. The decisions of the three (3) appraisers shall be
given within twenty (20) days of the appointment of the third appraiser and the
decision of the appraiser most different from the average of the other two
(2) shall be discarded and such average shall be binding on Lessor and Lessee;
provided, that if the highest appraisal and the lowest appraisal are equidistant
from the third appraisal, the third appraisal shall be binding on Lessor and
Lessee. The fees and expenses of the appraiser appointed by Lessee shall be paid
by Lessee; the fees and expenses of the appraiser appointed by Lessor shall be
paid by Lessor (such fees and expenses not being indemnified pursuant to
Section 11 of the Participation Agreement); and the fees and expenses of the
third appraiser shall be divided equally between Lessee and Lessor.

 

  22.5 Certain Obligations Continue.

During the Marketing Period, the obligation of Lessee to pay Rent with respect
to the Property (including without limitation the installment of Basic Rent due
on the Expiration Date) shall continue undiminished until payment in full to
Lessor of the sale proceeds, if any, the Maximum Residual Guarantee Amount, the
amount due under Section 22.3, if any, and all other amounts due to Lessor or
any other Person with respect to the Property or any Operative

 

36



--------------------------------------------------------------------------------

Agreement. Lessor shall have the right, but shall be under no duty, to solicit
bids, to inquire into the efforts of Lessee to obtain bids or otherwise to take
action in connection with any such sale, other than as expressly provided in
this Article XXII.

 

  22.6 Post-Expiration Sales.

If Lessee shall have exercised the Sale Option and prior to the Expiration Date,
(a) Lessee shall have either (i) failed to submit a bid for the purchase of the
Property, or (ii) if any of the bids submitted by Lessee to Lessor for the
purchase of the Property has not been accepted by Lessor pursuant to
Section 22.1, or (b) Lessor has accepted one or more bids for the purchase of
the Property and the Property has not been sold on or prior to the Expiration
Date in accordance with the provisions of Section 22.1(b), or (c) Lessor elects
to retain the Property pursuant to the second sentence of the second paragraph
of Section 22.1(a), and provided no Lease Event of Default has occurred and is
continuing (including as a result of Lessee’s failure to comply with any of the
requirements at Articles XX and XXII), then all bids submitted by Lessee to
Lessor for the purchase of the Property shall be deemed rejected, and the Lessee
shall deliver possession of the Property to Lessor on the Expiration Date and in
the condition required by Section 22.1, and Lessee shall unconditionally pay to
Lessor on the Expiration Date a Supplemental Rent payment equal to the Maximum
Residual Guarantee Amount plus all accrued Basic Rent and any Supplemental Rent
due and payable. Thereafter (except for obligations of indemnity including
without limitation under Section 11 of the Participation Agreement and for other
obligations of Lessee under the Operative Agreements which are expressed to
survive), Lessee shall have no further obligation to pay Rent or the remaining
unpaid Property Cost with respect to the Property. Nothing in this Section 22.6
shall adversely affect any other rights of Lessor to terminate this Lease or to
pursue any remedy hereunder as a result of a Lease Event of Default arising as a
result of Lessee’s failure to comply with the requirements set forth herein.
Following the delivery of the Property to Lessor pursuant to this Section 22.6,
Lessor shall be free to sell or lease the Property to any party for such
amounts, as Lessor determines in its sole discretion in order to maximize
Lessor’s opportunity to recover the portion of the Post-Expiration Balance for
the Property. Proceeds from any such sale of the Property shall be applied as
provided in Section 8.7(d) of the Participation Agreement and the Intercreditor
Agreement. If Lessor fails to sell the Property prior to the two year
anniversary of the Expiration Date, Lessor shall obtain an appraisal from an
independent appraiser selected by Lessor which shall establish the Fair Market
Sales Value of the Property (as “dark”) as of the end of such two year period
and Lessor shall pay to Lessee the lesser of (x) the Maximum Residual Guarantee
Amount paid by Lessee with respect to the Property and (y) the difference, if
any, between the Fair Market Sales Value of the Property and the Post-Expiration
Date Balance (as of the two year anniversary of the Expiration Date). Lessor
shall be entitled to reimbursement of such amount paid to Lessee pursuant to the
immediately preceding sentence from the proceeds of any sale of the Property
applied in accordance with Section 8.7 of the Participation Agreement. To the
greatest extent permitted by law, Lessee hereby unconditionally and irrevocably
waives and releases Lessor from any right to require Lessor following the
Expiration Date to sell the Property for any minimum purchase price or on any
particular terms or conditions.

 

37



--------------------------------------------------------------------------------

ARTICLE XXIII

23.1 Holding Over.

If Lessee shall for any reason remain in possession of the Property after the
expiration or earlier termination of this Lease as to the Property (unless the
Property is conveyed to Lessee), such possession shall be as a tenancy at
sufferance during which time Lessee shall continue to pay Supplemental Rent that
would be payable by Lessee hereunder were the Lease then in full force and
effect with respect to the Property and Lessee shall continue to pay Basic Rent
at the lesser of the highest lawful rate and one hundred ten percent (110%) of
the last payment of Basic Rent due with respect to the Property prior to such
expiration or earlier termination of this Lease. Such Basic Rent shall be
payable from time to time upon demand by Lessor and such additional amount of
Basic Rent shall be applied by Lessor ratably to the Primary Financing Parties
based on their relative amounts of the then outstanding aggregate Property Cost
for the Property. During any period of tenancy at sufferance, Lessee shall,
subject to the second preceding sentence, be obligated to perform and observe
all of the terms, covenants and conditions of this Lease, but shall have no
rights hereunder other than the right, to the extent given by law to tenants at
sufferance, to continue their occupancy and use of the Property. Nothing
contained in this Article XXIII shall constitute the consent, express or
implied, of Lessor to the holding over of Lessee after the expiration or earlier
termination of this Lease as to the Property (unless the Property is conveyed to
Lessee) and nothing contained herein shall be read or construed as preventing
Lessor from maintaining a suit for possession of the Property or exercising any
other remedy available to Lessor at law or in equity.

ARTICLE XXIV

24.1 Risk of Loss.

During the Term, unless Lessee shall not be in actual possession of the Property
in question solely by reason of Lessor’s exercise of its remedies of
dispossession under Article XVII, the risk of loss or decrease in the enjoyment
and beneficial use of the Property as a result of the damage or destruction
thereof by fire, the elements, casualties, thefts, riots, wars or otherwise is
assumed by Lessee, and Lessor shall in no event be answerable or accountable
therefor.

ARTICLE XXV

25.1 Assignment.

(a) Lessee may not assign this Lease or any of its rights or obligations
hereunder or with respect to the Property in whole or in part to any Person
without the prior written consent of the Agent, the Primary Financing Parties
and Lessor, such consent to be granted or withheld in the sole discretion of
each such party.

 

38



--------------------------------------------------------------------------------

(b) No assignment by Lessee (referenced in this Section 25.1 or otherwise) or
other relinquishment of possession to the Property shall in any way discharge or
diminish any of the obligations of Lessee to Lessor hereunder and Lessee shall
remain directly and primarily liable under the Operative Agreements as to any
rights or obligations assigned by Lessee or regarding the Property in which
rights or obligations have been assigned or otherwise transferred.

25.2 Subleases.

(a) Promptly, but in any event within five (5) Business Days, following the
execution and delivery of any sublease permitted by this Article XXV, Lessee
shall notify Lessor of the execution of such sublease. As of the date of each
Lease Supplement, Lessee shall lease the Property described in the Lease
Supplement from Lessor, and any existing tenant respecting the Property shall
automatically be deemed to be a subtenant of Lessee and not a tenant of Lessor.

(b) Without the prior written consent of the Agent, any Credit Lender, any
Mortgage Lender or Lessor and subject to the other provisions of this
Section 25.2, Lessee may sublet the Property or portion thereof to any Person to
the extent, but only to the extent, that all of the requirements of
Sections 25.2(a), (b) and (c) are satisfied. Except as referenced in the
immediately preceding sentence, no other subleases shall be permitted unless
consented to in writing by Lessor, such consent not to be unreasonably withheld
or delayed. All subleasing shall be done on market terms and shall in no way
diminish the fair market value or useful life of the Property.

(c) No sublease (referenced in this Section 25.2 or otherwise) or other
relinquishment of possession to the Property shall in any way discharge or
diminish any of Lessee’s obligations to Lessor hereunder and Lessee shall remain
directly and primarily liable under this Lease as to the Property, or portion
thereof, so sublet. The term of any such sublease shall not extend beyond the
Expiration Date; provided, notwithstanding the foregoing, the term of a sublease
otherwise permitted under this Section 25.2 may extend beyond the Expiration
Date so long as (i) the terms and conditions of such sublease are commercially
reasonable and the rent payable thereunder is no less than a market rent for the
Property (or a portion thereof subject to such sublease), (ii) Lessor shall not
be personally liable for any obligations under such sublease, (iii) Lessee has
furnished a copy of such sublease to the Lessor, and (iv) if requested by the
Lessor, Lessee furnishes to Lessor (at Lessee’s sole cost and expense) written
confirmation from an independent appraiser (reasonably acceptable to Lessor)
that the condition set forth in clause (i) has been satisfied. If requested by
Lessee in writing, the Lessor shall execute and deliver a subordination and
non-disturbance agreement for the benefit of any sublessee under a sublease
permitted hereunder; provided, (I) such subordination and non-disturbance
agreement shall be in form and substance mutually agreeable to the Lessor, the
Agent and such sublessee, and (II) the Lessee shall pay or reimburse the Lessor
and each other Financing Party for any and all reasonable costs and expenses
incurred by such Persons in connection with the execution of such subordination
and non-disturbance agreement, including without limitation reasonable
attorneys’ fees and disbursements. Except as otherwise provided in this
Section 25.2(c), each sublease shall be expressly subject and subordinate to
this Lease.

 

39



--------------------------------------------------------------------------------

ARTICLE XXVI

26.1 No Waiver.

No failure by Lessor or Lessee to insist upon the strict performance of any term
hereof or to exercise any right, power or remedy upon a default hereunder, and
no acceptance of full or partial payment of Rent during the continuance of any
such default, shall constitute a waiver of any such default or of any such term.
To the fullest extent permitted by law, no waiver of any default shall affect or
alter this Lease, and this Lease shall continue in full force and effect with
respect to any other then existing or subsequent default.

ARTICLE XXVII

27.1 Acceptance of Surrender.

No surrender to Lessor of this Lease or of the Property or of any part of any
thereof or of any interest therein shall be valid or effective unless agreed to
and accepted in writing by Lessor and no act by Lessor or the Agent or any
representative or agent of Lessor or the Agent, other than a written acceptance,
shall constitute an acceptance of any such surrender.

27.2 No Merger of Title.

There shall be no merger of this Lease or of the leasehold estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, in whole or in part, (a) this Lease or the leasehold estate created
hereby or any interest in this Lease or such leasehold estate, (b) any right,
title or interest in the Property, (c) any Credit Notes, (d) any Mortgage Notes
or (e) a beneficial interest in Lessor.

ARTICLE XXVIII

28.1 Limitations on Transfers By Lessor.

As further security for Lessor’s obligations under this Lease and the other
Operative Agreements and in furtherance of the underlying transactions
contemplated thereby, Lessor, by operation of law or otherwise, shall not
assign, mortgage, pledge, hypothecate or otherwise transfer any portion of its
interest in and to the Property, except as such is contemplated pursuant to the
Operative Agreements (which shall include Liens granted in favor of the Agent
and any assignment, mortgage, pledge, hypothecation or other transfer of any
portion of the Property after the occurrence and during the continuance of any
Lease Event of Default) or otherwise with the written consent of Lessee and the
Agent (at the direction of the Majority Secured Parties).

 

40



--------------------------------------------------------------------------------

Lessor acknowledges and agrees that the prohibition in the preceding sentence is
reasonable and supported by consideration and is intended, among other things,
to protect Lessee’s interest in the Property.

ARTICLE XXIX

29.1 Notices.

All notices required or permitted to be given under this Lease shall be in
writing and delivered as provided in the Participation Agreement.

ARTICLE XXX

30.1 Miscellaneous.

Anything contained in this Lease to the contrary notwithstanding, all claims
against and liabilities of Lessee or Lessor arising from events commencing prior
to the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination. If any provision of this Lease shall be held
to be unenforceable in any jurisdiction, such unenforceability shall not affect
the enforceability of any other provision of this Lease and such jurisdiction or
of such provision or of any other provision hereof in any other jurisdiction.

30.2 Amendments and Modifications.

Neither this Lease nor any Lease Supplement may be amended, waived, discharged
or terminated except in accordance with the provisions of Section 12.4 of the
Participation Agreement.

30.3 Successors and Assigns.

All the terms and provisions of this Lease shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

30.4 Headings and Table of Contents.

The headings and table of contents in this Lease are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

30.5 Counterparts.

This Lease may be executed in any number of counterparts, each of which shall be
an original, but all of which shall together constitute one (1) and the same
instrument.

 

41



--------------------------------------------------------------------------------

30.6 GOVERNING LAW.

THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE LAWS
OF THE STATE WHERE A PARTICULAR PROPERTY IS LOCATED ARE REQUIRED TO APPLY.

30.7 Calculation of Rent.

All calculation of Rent payable hereunder shall be computed based on the actual
number of days elapsed over a year of three hundred sixty (360) days or, to the
extent such Rent is based on the Prime Lending Rate, three hundred sixty-five
(365) (or three hundred sixty-six (366), as applicable) days.

30.8 Memoranda of Lease and Lease Supplements.

This Lease shall not be recorded; provided, Lessor and Lessee shall promptly
record a document consisting of a memorandum of this Lease and applicable Lease
Supplement (in substantially the form of Exhibit B attached hereto) or a short
form lease (in form and substance reasonably satisfactory to Lessor) regarding
the Property promptly after the acquisition thereof in the local filing office
with respect thereto, in all cases at Lessee’s cost and expense, and as required
under applicable law to sufficiently evidence this Lease and any such Lease
Supplement in the applicable real estate filing records.

30.9 Allocations among the Primary Financing Parties.

Notwithstanding any other term or provision of this Lease to the contrary, the
allocations of the proceeds of the Property and any and all other Rent and other
amounts received hereunder shall be subject to the inter-creditor provisions
among the Primary Financing Parties contained in the Operative Agreements (or as
otherwise agreed among the Primary Financing Parties from time to time).

30.10 Limitations on Recourse.

Notwithstanding anything contained in this Lease to the contrary, Lessee agrees
to look solely to Lessor’s estate and interest in the Property (and in no
circumstance to the Agent or to any Primary Financing Party) for the collection
of any judgment requiring the payment of money by Lessor in the event of
liability by Lessor, and no other property or assets of Lessor or any
shareholder, owner or partner (direct or indirect) in or of Lessor, or any
director, officer, employee, beneficiary, Affiliate of any of the foregoing
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of the remedies of Lessee under or with respect to this Lease, the
relationship of Lessor and Lessee hereunder or Lessee’s use of the Property or
any other liability of Lessor to Lessee. Nothing in this Section shall be
interpreted so as to limit the terms of Sections 6.1 or 6.2 of this Lease or the
provisions of Section 12.9 of the Participation Agreement.

 

42



--------------------------------------------------------------------------------

30.11 WAIVERS OF JURY TRIAL.

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, TO THE FULLEST
EXTENT ALLOWED BY APPLICABLE LAW, WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS LEASE AND FOR ANY COUNTERCLAIM THEREIN.

30.12 Exercise of Lessor Rights.

Lessee hereby acknowledges and agrees that the rights and powers of Lessor under
this Lease have been assigned to the Agent pursuant to the terms of the Security
Agreement and the other Operative Agreements. Lessor and Lessee hereby
acknowledge and agree that (a) the Agent shall, in its discretion, direct and/or
act on behalf of Lessor pursuant to the provisions of Sections 8.2(d) and 8.6 of
the Participation Agreement, (b) all notices to be given to Lessor shall be
given to the Agent and (c) all notices to be given by Lessor may be given by the
Agent, at its election.

30.13 SUBMISSION TO JURISDICTION; VENUE.

THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO
JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.

30.14 USURY SAVINGS PROVISION.

IT IS THE INTENT OF THE PARTIES HERETO TO CONFORM TO AND CONTRACT IN STRICT
COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT. TO THE EXTENT
ANY RENT OR PAYMENTS HEREUNDER ARE HEREINAFTER CHARACTERIZED BY ANY COURT OF
COMPETENT JURISDICTION AS THE REPAYMENT OF PRINCIPAL AND INTEREST THEREON, THIS
SECTION 30.14 SHALL APPLY. ANY SUCH RENT OR PAYMENTS SO CHARACTERIZED AS
INTEREST MAY BE REFERRED TO HEREIN AS “INTEREST.” ALL AGREEMENTS AMONG THE
PARTIES HERETO ARE HEREBY LIMITED BY THE PROVISIONS OF THIS PARAGRAPH WHICH
SHALL OVERRIDE AND CONTROL ALL SUCH AGREEMENTS, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WRITTEN OR ORAL. IN NO WAY, NOR IN ANY EVENT OR
CONTINGENCY (INCLUDING WITHOUT LIMITATION PREPAYMENT OR ACCELERATION OF THE
MATURITY OF ANY OBLIGATION), SHALL ANY INTEREST TAKEN, RESERVED, CONTRACTED FOR,
CHARGED, OR RECEIVED UNDER THIS LEASE OR OTHERWISE, EXCEED THE MAXIMUM
NONUSURIOUS AMOUNT PERMISSIBLE UNDER APPLICABLE LAW. IF, FROM ANY POSSIBLE
CONSTRUCTION OF ANY OF THE OPERATIVE AGREEMENTS OR ANY OTHER DOCUMENT OR
AGREEMENT, INTEREST WOULD OTHERWISE BE PAYABLE IN EXCESS OF THE MAXIMUM
NONUSURIOUS AMOUNT, ANY SUCH CONSTRUCTION SHALL BE SUBJECT TO THE PROVISIONS OF
THIS PARAGRAPH AND SUCH AMOUNTS UNDER SUCH DOCUMENTS OR AGREEMENTS SHALL BE

 

43



--------------------------------------------------------------------------------

AUTOMATICALLY REDUCED TO THE MAXIMUM NONUSURIOUS AMOUNT PERMITTED UNDER
APPLICABLE LAW, WITHOUT THE NECESSITY OF EXECUTION OF ANY AMENDMENT OR NEW
DOCUMENT OR AGREEMENT. IF LESSOR SHALL EVER RECEIVE ANYTHING OF VALUE WHICH IS
CHARACTERIZED AS INTEREST WITH RESPECT TO THE OBLIGATIONS OWED HEREUNDER OR
UNDER APPLICABLE LAW AND WHICH WOULD, APART FROM THIS PROVISION, BE IN EXCESS OF
THE MAXIMUM LAWFUL AMOUNT, AN AMOUNT EQUAL TO THE AMOUNT WHICH WOULD HAVE BEEN
EXCESSIVE INTEREST SHALL, WITHOUT PENALTY, BE APPLIED TO THE REDUCTION OF THE
COMPONENT OF PAYMENTS DEEMED TO BE PRINCIPAL AND NOT TO THE PAYMENT OF INTEREST,
OR REFUNDED TO LESSEE OR ANY OTHER PAYOR THEREOF, IF AND TO THE EXTENT SUCH
AMOUNT WHICH WOULD HAVE BEEN EXCESSIVE EXCEEDS THE COMPONENT OF PAYMENTS DEEMED
TO BE PRINCIPAL. THE RIGHT TO DEMAND PAYMENT OF ANY AMOUNTS EVIDENCED BY ANY OF
THE OPERATIVE AGREEMENTS DOES NOT INCLUDE THE RIGHT TO RECEIVE ANY INTEREST
WHICH HAS NOT OTHERWISE ACCRUED ON THE DATE OF SUCH DEMAND, AND LESSOR DOES NOT
INTEND TO CHARGE OR RECEIVE ANY UNEARNED INTEREST IN THE EVENT OF SUCH DEMAND.
ALL INTEREST PAID OR AGREED TO BE PAID TO LESSOR SHALL, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE
FULL STATED TERM (INCLUDING WITHOUT LIMITATION ANY RENEWAL OR EXTENSION) OF THIS
LEASE SO THAT THE AMOUNT OF INTEREST ON ACCOUNT OF SUCH PAYMENTS DOES NOT EXCEED
THE MAXIMUM NONUSURIOUS AMOUNT PERMITTED BY APPLICABLE LAW.

[remainder of page intentionally left blank]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the date first above written.

 

WACHOVIA DEVELOPMENT CORPORATION,

as Lessor

By:  

 

Name:  

 

Title:  

 

 

Witnesses: By:  

 

Name:  

 

By:  

 

Name:  

 

[signature pages continue]

 

Second Amended and Restated Lease Agreement

Convergys Corporation



--------------------------------------------------------------------------------

CONVERGYS CORPORATION, as Lessee By:  

 

Name:  

 

Title:  

 

 

Witnesses: By:  

 

Name:  

 

By:  

 

Name:  

 

[signature pages continue]

 

Second Amended and Restated Lease Agreement

Convergys Corporation



--------------------------------------------------------------------------------

Receipt of this original counterpart of the foregoing Lease is hereby
acknowledged as the date hereof.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Agent

By:  

 

Name:  

 

Title:  

 

 

Witnesses: By:  

 

Name:  

 

By:  

 

Name:  

 

[signature pages end]

 

Second Amended and Restated Lease Agreement

Convergys Corporation



--------------------------------------------------------------------------------

EXHIBIT A TO THE LEASE

SECOND AMENDED AND RESTATED LEASE SUPPLEMENT NO. 1

THIS SECOND AMENDED AND RESTATED LEASE SUPPLEMENT NO. 1 (this “Lease
Supplement”) dated as of June 30, 2010 between WACHOVIA DEVELOPMENT CORPORATION,
as lessor (the “Lessor”), and CONVERGYS CORPORATION, an Ohio corporation, as
lessee (the “Lessee”).

WHEREAS, Lessor is the owner of a portion of the Property and the ground lessee
of a portion of the Property described on Schedule 1 hereto (the “Leased
Property”) and wishes to lease the same to Lessee;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Definitions; Rules of Usage. For purposes of this Lease Supplement,
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in Appendix A to the Amended and Restated
Participation Agreement, dated as of June 30, 2010, among Lessee, Lessor, the
various parties thereto from time to time as the Guarantors, the various
financial institutions and other institutional investors which are parties
thereto from time to time, as the Credit Lenders, the various financial
institutions and other institutional investors which are parties thereto from
time to time, as the Mortgage Lenders, and Wells Fargo Bank, National
Association (successor-by-merger to Wachovia Bank, National Association), as the
Agent for the Primary Financing Parties and respecting the Security Documents,
as the Agent for the Secured Parties, to the extent of their interests, as such
may be amended, modified, extended, supplemented, restated and/or replaced from
time to time.

SECTION 2. The Properties. Attached hereto as Schedule 1 is the description of
the Leased Property, with an Equipment Schedule attached hereto as Schedule 1-A,
an Improvement Schedule attached hereto as Schedule 1-B and the legal
description of the Land attached hereto as Schedule 1-C. Effective upon the
execution and delivery of this Lease Supplement by Lessor and Lessee, the Lessor
hereby leases the Leased Property to the Lessee and the Leased Property shall be
subject to the terms and provisions of the Lease. Without further action, any
and all additional Equipment funded under the Operative Agreements and any and
all additional Improvements made to the Land shall be deemed to be titled to the
Lessor and subject to the terms and conditions of the Lease and this Lease
Supplement.

This Lease Supplement shall constitute a mortgage, deed of trust, assignment of
leases, rents and profits, security agreement and financing statement under the
laws of the state in which the Leased Property is situated. The maturity date of
the obligations secured hereby shall be June 30, 2015.

For purposes of provisions of the Lease and this Lease Supplement related to the
creation and enforcement of the Lease and this Lease Supplement as a security
agreement and a fixture

 

Exhibit A - 1



--------------------------------------------------------------------------------

filing, Lessee is the debtor and Lessor is the secured party. The mailing
addresses of the debtor (Lessee herein) and of the secured party (Lessor herein)
from which information concerning security interests hereunder may be obtained
are set forth on the signature pages hereto. A carbon, photographic or other
reproduction of the Lease and this Lease Supplement or of any financing
statement related to the Lease and this Lease Supplement shall be sufficient as
a financing statement for any of the purposes referenced herein. The
Organizational Number for the Lessor is #0227005 and for the Lessee is #947163.
The Lessor is a corporation organized under the laws of the State of North
Carolina. The Lessee is a corporation organized under the laws of the State of
Ohio. All documentary stamps due and payable or to become due and payable
pursuant to s. 201.22 F.S. have been paid.

SECTION 3. Use of Property. At all times during the Term with respect to each
Property, Lessee will comply with all obligations under and (to the extent no
Event of Default exists and provided, that such exercise will not impair the
value of such Property) shall be permitted to exercise all rights and remedies
under, all operation and easement agreements and related or similar agreements
applicable to such Property.

SECTION 4. Ratification; Incorporation by Reference. Except as specifically
modified hereby, the terms and provisions of the Lease and the Operative
Agreements are hereby ratified and confirmed and remain in full force and
effect. The Lease is hereby incorporated herein by reference as though restated
herein in its entirety.

SECTION 5. Original Lease Supplement. The single executed original of this Lease
Supplement marked “THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the
signature page thereof and containing the receipt of the Agent therefor on or
following the signature page thereof shall be the original executed counterpart
of this Lease Supplement (the “Original Executed Counterpart”). To the extent
that this Lease Supplement constitutes chattel paper, as such term is defined in
the Uniform Commercial Code as in effect in any applicable jurisdiction, no
security interest in this Lease Supplement may be created through the transfer
or possession of any counterpart other than the Original Executed Counterpart.

SECTION 6. GOVERNING LAW. THIS LEASE SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK, EXCEPT TO THE EXTENT THE LAWS OF THE STATE WHERE A PARTICULAR PROPERTY
IS LOCATED ARE REQUIRED TO APPLY.

SECTION 7. Mortgage; Power of Sale. Without limiting any other remedies set
forth in the Lease, in the event that a court of competent jurisdiction rules
that the Lease constitutes a mortgage, deed of trust or other secured financing
as is the intent of the parties, then Lessor and Lessee agree that Lessee hereby
grants to Lessor and its successors and assigns a Lien against the Leased
Property WITH POWER OF SALE, to the extent provided by law, and that, upon the
occurrence of any Lease Event of Default, Lessor shall have the power and
authority, to the extent provided by law, after prior notice and lapse of such
time as may be required by law, to foreclose its interest (or cause such
interest to be foreclosed) in all or any part of the Leased Property.

 

Exhibit A - 2



--------------------------------------------------------------------------------

SECTION 8. Assignment.

(a) The Lessee hereby immediately and absolutely sells, assigns, transfers, and
sets over unto Lessor, its successors and assigns, the rights, interests and
privileges which Lessee may have as lessor in any and all leases and subleases
now existing or hereafter made that affect the Leased Property. In furtherance
of the foregoing assignment of leases, rents and profits, Lessee hereby
irrevocably appoints Lessor as its agent and attorney-in-fact, in its name and
stead (with or without taking possession of the Leased Property) to rent, lease
or let all or any portion of the Leased Property to any party or parties at such
rental and upon such terms as the Lessor shall, in the Lessor’s discretion,
determine, and hereby authorizes the Lessor to collect all rents and profits
arising or accruing from any and all leases and subleases of the Leased Property
at any time hereafter, and all now due or that may hereafter become due under
each and every of the leases and subleases, written or oral, or other tenancy
existing, or which may hereafter exist on the Leased Property, with the same
rights and powers and subject to the same immunities, exoneration of liability
and rights of recourse and indemnity as the Lessor would have upon taking
possession pursuant, and Lessee hereby directs each tenant of the Leased
Property to pay all rents and profits for which such tenant is liable directly
to Lessor, provided, however, that until terminated and revoked as hereinafter
provided, Lessee shall have the privilege and is hereby granted a revocable
license to enter into, amend, modify and terminate leases and subleases as
provided in the Operative Agreements and to collect the rents and profits as
they become due and payable. Upon the occurrence of an Event of Default, the
privilege and license hereby granted to Lessee to enter into, amend, modify and
terminate leases and subleases and to collect the rents and profits shall
automatically cease, terminate and be revoked, and the Lessor at the Lessor’s
option (but without any obligation to do so), may elect, by notice in writing to
Lessee, to thereafter exercise the rights and powers granted herein and collect
all rents and profits as they become due and payable either directly or by a
receiver appointed by a court, in addition to any other rights and remedies
provided for herein, without regard to the adequacy of the security for the
obligations secured hereby and without bringing any action or proceeding, or
filing or recording any notice of default or election to foreclose the lien
evidenced by this Lease Supplement or to sell the Leased Property or any party
thereof.

(b) The collection and acceptance of all or any portion of the rents and profits
by the Lessor shall not constitute a waiver of any other right which the Lessor
may have under the Lease or applicable law. The Lessor’s failure to collect any
such rents and profits shall not in any manner affect the Lessor’s subsequent
enforcement of its right to collect the same. The Lessor’s receipt and
application of such rents and profits under this Section after the execution and
delivery of a declaration of an Event of Default and with, at the Lessor’s
option, a demand for sale, or during the pendency of non-judicial foreclosure
sale or judicial foreclosure proceedings hereunder, shall not cure such Event of
Default or affect such sale proceeding.

(c) Notwithstanding anything to the contrary contained in this Lease Supplement,
Lessee specifically acknowledges that the assignment of leases and rents and
profits set forth herein constitutes an absolute assignment and not an
assignment as additional security. If there is an inconsistency or conflict
between the terms of this Section and the remaining terms of this Lease
Supplement, this Section shall control.

 

Exhibit A - 3



--------------------------------------------------------------------------------

(d) Upon delivery of a demand for rents and profits by the Lessor to any tenant
of the Leased Property, such tenant is authorized to pay to the Lessor the rents
and profits for which it is obligated without liability on the part of such
tenant to make any inquiry into the existence of any Event of Default by Lessee
or the application of such rents and profits.

(e) Lessee shall execute and deliver to the Lessor such further documents that
the Lessor may require to effectuate or confirm the assignment of leases and of
the rents and profits set forth herein.

(f) With respect to the assignment of the leases and agreements affecting the
Leased Property and the rents and profits, Lessor shall not be obligated to
perform or discharge any obligation or duty to be performed or discharged by
Lessee under any of the leases or agreements assigned under this Lease
Supplement. Lessee hereby agrees to indemnify (on a joint and several basis)
Lessor and the Secured Parties for, and to save them harmless from, any and all
liability arising from any such agreements or from such assignment. Such
assignment shall not place responsibility for the control, care, management or
repair of the Leased Property upon Lessor or the Secured Parties, or make Lessor
and or the Secured Parties responsible or liable for any negligence in the
management, operation, upkeep, repair or control of the Leased Property
resulting in loss or injury or death to any tenant, licensee, employee or
stranger.

SECTION 9. Counterpart Execution. This Lease Supplement may be executed in any
number of counterparts and by each of the parties hereto in separate
counterparts, all such counterparts together constituting but one (1) and the
same instrument.

SECTION 10. Release. The parties hereto acknowledge that the Leased Property may
be released from the Lease in the event Lessee exercises its purchase option
right set forth in Section 20.1 of the Lease.

SECTION 11. Amendment and Restatement. This Lease Supplement amends and restates
in its entirety that certain Amended and Restated Lease Supplement No. 1 dated
as of June 30, 2003 between the Lessor and the Lessee (the “Existing Lease
Supplement”) and is not intended to constitute a novation in any manner
whatsoever. It is the intention of Lessor and Lessee that this Lease Supplement
retain the original priority of title of the Existing Lease Supplement;
provided, notwithstanding the foregoing statement of intention, no Financing
Party shall have any liability whatsoever if and to the extent this Lease
Supplement fails to retain such priority.

[The remainder of this page has been intentionally left blank.]

 

Exhibit A - 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Lease Supplement
to be duly executed by an officer thereunto duly authorized as of the date and
year first above written.

 

         LESSOR:          WACHOVIA DEVELOPMENT WITNESSES:        CORPORATION, as
Lessor By                                
                                                                      By:  
                                                                       
                     Name (Printed)                        
                                                       Name:  
                                                                       
                              Title:                                
                                                               By  
                                                                       
                              Name (Printed)                        
                                                                  Wachovia
Development Corporation          c/o Wells Fargo Securities, LLC          301
South College Street          MAC D1053-082          Charlotte, North Carolina
28288          Attn: Jack Altmeyer          with a copy to:          c/o Wells
Fargo Securities, LLC          230 West Monroe Street          Suite 2900    
     Chicago, Illinois 60606          Attn: Steve Buehler          Fax: (312)
553-4783          LESSEE: WITNESSES:        CONVERGYS CORPORATION, as Lessee By
                                                                         
                            By:                                
                                                              
Name (Printed)                                                                  
             Name:                                
                                                                        Title:  
                                                                       
                     By                                
                                                                       
Name (Printed)                                                                  
                        Convergys Corporation          Atrium One          201
East Fourth Street          P.O. Box 1638          Cincinnati, Ohio 45202    
     Attn:   David R. Wiedwald, Treasurer          Fax:   513-723-6556         
Email:   david.r.wiedwald@convergys.com

 

Exhibit A - 5



--------------------------------------------------------------------------------

Receipt of this original counterpart of the foregoing Lease Supplement is hereby
acknowledged as the date hereof.          WELLS FARGO BANK,          NATIONAL
ASSOCIATION,        WITNESS: as the Agent         
By:                                                                     
                                     By                           
                                                                 
Name:                                                                     
                               Name
(Printed)                                                                    
Title:                                                                    
                                             By
                                         
                                                            Name
(Printed)                                                                    

 

Exhibit A - 6



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

   )       )    ss:

COUNTY OF MECKLENBURG

   )   

The foregoing Lease Supplement was acknowledged before me, the undersigned
Notary Public, in the County of                      this      day of
                    , 2010, by                     , as                      of
Wachovia Development Corporation, a North Carolina corporation, on behalf of the
corporation. He/she personally appeared before me and is/are personally known to
me or produced                      as identification.

 

[Notarial Seal]

                                                                          
                                      Notary Public

My commission expires:                     

    

 

STATE OF                                 

   )       )    ss:

COUNTY OF                                 

   )   

The foregoing Lease Supplement was acknowledged before me, the undersigned
Notary Public, in the County of                      this      day of
                    , 2010, by                     , as                      of
Convergys Corporation, an Ohio corporation, on behalf of the corporation. He/she
personally appeared before me and is/are personally known to me or produced
                     as identification.

 

[Notarial Seal]

                                                                          
                                      Notary Public

My commission expires:                     

    

 

STATE OF NORTH CAROLINA

   )       )    ss:

COUNTY OF MECKLENBURG

   )   

The foregoing Lease Supplement was acknowledged before me, the undersigned
Notary Public, in the County of                      this      day of
                    , 2010, by                     , as                      of
Wells Fargo Bank, National Association, a national banking association, as the
Agent. He/she personally appeared before me and is/are personally known to me or
produced                      as identification.

 

[Notarial Seal]

                                                                          
                                      Notary Public

My commission expires:                     

    

 

Exhibit A - 7



--------------------------------------------------------------------------------

SCHEDULE 1

TO LEASE SUPPLEMENT NO. 1

(Description of the Leased Property)

See Schedule 1-C attached hereto and incorporated herein by reference.

 

Exhibit A - 8



--------------------------------------------------------------------------------

SCHEDULE 1-A

TO LEASE SUPPLEMENT NO. 1

(Equipment)

None

 

Exhibit A - 9



--------------------------------------------------------------------------------

SCHEDULE 1-B

TO LEASE SUPPLEMENT NO. 1

(Improvements)

The improvements located on Schedule 1-C attached hereto and incorporated herein
by reference.

 

Exhibit A - 10



--------------------------------------------------------------------------------

SCHEDULE 1-C

TO LEASE SUPPLEMENT NO. 1

(Legal Description)

 

Exhibit A - 11



--------------------------------------------------------------------------------

EXHIBIT B TO THE LEASE

Prepared by and recordation requested by:

Lea Stromire Johnson

Moore & Van Allen, PLLC

Bank of America Corporate Center

100 North Tryon Street, 47th Floor

Charlotte, NC 28202-4003

After recordation return to:

Moore & Van Allen, PLLC (LSJ)

100 North Tryon Street, Floor 47

Charlotte, NC 28202-4003

Space above this line for Recorder’s use

 

 

SECOND AMENDED AND RESTATED OPEN-END MORTGAGE, ASSIGNMENT OF

LEASES, RENTS AND PROFITS AND SECOND AMENDED AND RESTATED

MEMORANDUM OF SECOND AMENDED AND RESTATED LEASE AND

SECOND AMENDED AND RESTATED LEASE SUPPLEMENT NO. 1 AND OPTION

THIS SECOND AMENDED AND RESTATED OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND PROFITS AND SECOND AMENDED AND RESTATED MEMORANDUM OF AMENDED AND RESTATED
LEASE AND SECOND AMENDED AND RESTATED LEASE SUPPLEMENT NO. 1 AND OPTION
(“Memorandum”), dated as of June 30, 2010, is by and between WACHOVIA
DEVELOPMENT CORPORATION, a North Carolina corporation (hereinafter referred to
as “Lessor”) and CONVERGYS CORPORATION, an Ohio corporation, with an office at
Atrium One, 201 East Fourth Street, P.O. Box 1638, Cincinnati, Ohio 45202
(hereinafter referred to as “Lessee”).

WITNESSETH:

That for value received, Lessor and Lessee do hereby covenant, promise and agree
as follows:

1. Demised Premises and Date of Lease. Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, for the Term (as hereinafter defined), certain
real property and other property located in Seminole County, Florida, which is
described in the attached Schedule 1 (the “Property”), pursuant to the terms of
a Second Amended and Restated Lease Agreement between Lessor and Lessee dated as
of June 30, 2010 (as such may be amended, modified, extended,

 

 

NOTICE TO RECORDER: The transaction evidenced in part by this Memorandum is a
financing transaction in which the principal amount equals $55,000,000. No new
funds are being advanced in connection with the transaction. The transaction is
an amendment and restatement of a prior financing transaction in the amount of
$65,000,000 which was a consolidation, amendment and restatement of two prior
financing transactions in which documentary stamp taxes and non-recurring
intangible taxes have been paid on the aggregate amount of $65,200,000. Such
payments have been made for the instruments recorded at O.R. Book 3565, Page
1800, and O.R. Book 3733, Page 1297 (noted in error on the instrument recorded
on Page 1277). Accordingly, no additional documentary stamp taxes or
nonrecurring intangible taxes are due.

Exhibit B-1



--------------------------------------------------------------------------------

supplemented, restated and/or replaced from time to time, “Lease”) and a Second
Amended and Restated Lease Supplement No. 1 between Lessor and Lessee dated as
of June 30, 2010 (the “Lease Supplement”). Capitalized terms used in this
Memorandum but not otherwise defined in this Memorandum shall have the meanings
set forth therefor in or pursuant to the Lease.

The Lease and the Lease Supplement shall constitute a mortgage and security
agreement and financing statement under the laws of the state in which the
Property is situated. The maturity date of the obligations secured thereby shall
be June 30, 2015.

For purposes of provisions of the Lease and the Lease Supplement related to the
creation and enforcement of the Lease and the Lease Supplement as a security
agreement and a fixture filing, Lessee is the debtor and Lessor is the secured
party. The mailing addresses of the debtor (Lessee herein) and of the secured
party (Lessor herein) from which information concerning security interests
hereunder may be obtained are as set forth on the signature pages hereof. A
carbon, photographic or other reproduction of this Memorandum or of any
financing statement related to the Lease and the Lease Supplement shall be
sufficient as a financing statement for any of the purposes referenced herein.
The Organizational Number for the Lessor is #0227005 and for the Lessee is
#947163. All documentary stamps due and payable or to become due and payable
pursuant to s. 201.22 F.S. have been paid.

2. Term and Purchase Option. The term of the Lease for the Property (“Term”)
commenced as of June 30, 2010, and shall end as of June 30, 2015, unless the
Term is earlier terminated in accordance with the provisions of the Lease. The
tenant has a purchase option under the Lease.

3. Tax Payer Numbers.

Lessor’s tax payer number: 56-1610288.

Lessee’s tax payer number: 31-1598292.

4. Effect of Memorandum. The purpose of this instrument is to give notice of the
Lease and the Lease Supplement and their respective terms, covenants and
conditions to the same extent as if the Lease and the Lease Supplement were
fully set forth herein. This Memorandum shall not modify in any manner the
terms, conditions or intent of the Lease or the Lease Supplement and the parties
agree that this Memorandum is not intended nor shall it be used to interpret the
Lease or the Lease Supplement or determine the intent of the parties under the
Lease or the Lease Supplement.

5. Grant of Lien.

(a) For all purposes except for financial accounting purposes, Lessor and Lessee
intend the Lease and the Lease Supplement to constitute a finance lease and not
a true lease. In order to secure the obligations of Lessee now existing or
hereafter arising under any and all Operative Agreements, Lessee (pursuant to
Section 7.1(b) of the Lease) conveyed, granted, assigned, transferred,
hypothecated, mortgaged and set over, and does hereby convey, grant,

 

Exhibit B - 2



--------------------------------------------------------------------------------

assign, transfer, hypothecate, mortgage and set over, to Lessor a first priority
security interest in and lien (but subject to the security interest and lien in
the assets granted by Lessee in favor of the Agent in accordance with the
Security Documents) on all right, title and interest of Lessee (now owned or
hereafter acquired) in and to the Property (and any other property subject to
the Lease from time to time) to the extent such is personal property and
irrevocably MORTGAGED, GRANTED, BARGAINED, SOLD, ALIENED, REMISED, RELEASED,
CONFIRMED AND CONVEYED and does hereby irrevocably MORTGAGE, GRANT, BARGAIN,
SELL, ALIEN, REMISE, RELEASE, CONFIRM AND CONVEY, to Lessor, a lien and mortgage
(but subject to the lien and mortgage in the assets granted by Lessee in favor
of the Agent in accordance with the Security Documents) on all right, title and
interest of Lessee (now owned or hereafter acquired) in and to the Property (and
any other property subject to the Lease from time to time) to the extent such is
a real property. The security interest, lien and mortgage in the assets granted
by Lessee in favor of Lessor are hereby assigned by Lessor to the Agent, for the
benefit of all Financing Parties, subject to additional security interests,
liens, deeds of trust and mortgages granted by Lessor to the Agent, for the
benefit of all Financing Parties. Lessor and Lessee further intend and agree
that, for the purpose of securing the obligations of Lessee to Lessor now
existing or hereafter arising under the Operative Agreements, (i) the Lease and
the Lease Supplement shall be a security agreement and financing statement
within the meaning of Article 9 of the Uniform Commercial Code respecting the
Property (and any other property subject to the Lease from time to time) and all
proceeds (including without limitation insurance proceeds thereof) to the extent
such is personal property and an irrevocable grant and conveyance of a lien and
mortgage on the Property (and any other property subject to the Lease from time
to time) and all proceeds (including without limitation insurance proceeds
thereof) to the extent such is real property; (ii) the acquisition of title by
Lessor (or to the extent applicable, a leasehold interest pursuant to a Ground
Lease) in the Property (and any other property subject to the Lease from time to
time) referenced in Article II of the Lease constitutes a grant by Lessee to
Lessor of a security interest, lien and mortgage in all of Lessee’s right, title
and interest in and to the Property (and any other property subject to the Lease
from time to time) and all proceeds (including without limitation insurance
proceeds thereof) of the conversion, voluntary or involuntary, of the foregoing
into cash, investments, securities or other property, whether in the form of
cash, investments, securities or other property, and an assignment of all rents,
profits and income produced by the Property (and any other property subject to
the Lease from time to time); and (iii) notifications to Persons holding such
property, and acknowledgments, receipts or confirmations from financial
intermediaries, bankers or agents (as applicable) of Lessee shall be deemed to
have been given for the purpose of perfecting such lien, security interest and
mortgage lien under applicable law. Lessee shall promptly take such actions as
Lessor may reasonably request (including without limitation the filing of
Uniform Commercial Code Financing Statements, Uniform Commercial Code Fixture
Filings and memoranda (or short forms) of the Lease and the various Lease
Supplements) to ensure that the lien, security interest, lien and mortgage lien
in each Property and the other items referenced above will be deemed to be a
perfected lien, security interest and mortgage lien under applicable law and
will be maintained as such throughout the Term. The security agreements,
financing statements, liens, security interests, deeds of trust and mortgages
provided in clauses (i), (ii) and (iii) hereof shall be individually defined as
the “Security Right” (as such definition is referenced in Section 7.1(b) of the
Lease), and individual collateral secured by the corresponding Security Right as
provided in clauses (i), (ii) and (iii) hereof shall be defined herein as the
“Specified Collateral” (as such definition is referenced in Section 7.1(b) of
the Lease).

 

Exhibit B - 3



--------------------------------------------------------------------------------

(b) In the event that Lessee’s interest in the Property as provided in the Lease
and the Lease Supplement is recharacterized by a court of competent
jurisdiction, and last resort in the case of an appeal, as a fee interest
subject to a grant of an equitable mortgage by Lessee or as a financing
instrument provided in favor of Lessee or otherwise, and not as a leasehold
estate in substantial conformity with the terms and conditions contained in the
Lease and the Lease Supplement, then Lessee and Lessor agree that the Lease and
the Lease Supplement shall constitute a Security Right with respect to the
applicable Specified Collateral provided in clauses (i), (ii) and (iii) of
Section 6(a) and shall be enforceable in accordance with the terms and
conditions contained in the Lease and the Lease Supplement to the extent that
such terms and conditions may be enforceable pursuant to the determination of
such court of competent jurisdiction. Lessor and Lessee further agree that the
provisions of this Section 6 are for the benefit of, and may be enforceable by
Lessor, Lessee and each of the Financing Parties.

6. Future Advances.

Within twenty (20) years from the Initial Closing Date, the Financing Parties
may advance or loan additional sums (herein “Future Advances”) to Lessee. The
Lease and the Lease Supplement shall secure not only existing indebtedness and
other obligations, but also such Future Advances, with interest thereon, whether
such advances are obligatory or to be made at the option of the Financing
Parties, or otherwise, as are made within twenty (20) years from the Initial
Closing Date, to the same extent as if such Future Advances were made on the
Initial Closing Date. The total amount of indebtedness and other obligations
secured hereby may decrease or increase from time to time, but the total unpaid
balance so secured at any one time shall not exceed [$        ] plus interest
thereon, and any disbursements made for the payment of taxes, levies or
insurance on the Properties, with interest on such disbursements.

7. Lessee Purchase Option.

Pursuant to Article 20 of the Lease, Lessee has the option to purchase the
Property on the expiration date of the term of the Lease.

8. Assignment of Leases, Rents and Profits.

(a) Pursuant to Section 5.3(a) of the Lease, Lessee immediately and absolutely
sold, assigned, transferred, and set over, and does immediately and absolutely
sell, assign, transfer, and set over unto Lessor, its successors and assigns,
the rights, interests and privileges which Lessee may have as lessor in the
Lease and in any and all other leases and subleases now existing or hereafter
made that affect the Property and all rents and profits therefrom (the “Rents
and Profits”). In furtherance of the foregoing assignment of leases, Rents and
Profits, Lessee hereby irrevocably appoints Lessor as its agent and
attorney-in-fact, in its name and stead (with or without taking possession of
the Property) to rent, lease or let all or any portion of the Property to any
party or parties at such rental and upon such terms as the Lessor shall, in the
Lessor’s discretion, determine, and hereby authorizes the Lessor to collect all
Rents and Profits arising or

 

Exhibit B - 4



--------------------------------------------------------------------------------

accruing from any and all leases and subleases of the Property at any time
hereafter, and all now due or that may hereafter become due under each and every
of the leases and subleases, written or oral, or other tenancy existing, or
which may hereafter exist on the Property, with the same rights and powers and
subject to the same immunities, exoneration of liability and rights of recourse
and indemnity as the Lessor would have upon taking possession pursuant, and
Lessee hereby directs each tenant of the Property to pay all Rents and Profits
for which such tenant is liable directly to Lessor, provided, however, that
until terminated and revoked as hereinafter provided, Lessee shall have the
privilege and is hereby granted a revocable license to enter into, amend, modify
and terminate leases and subleases as provided in the Operative Agreements and
to collect the Rents and Profits as they become due and payable. Upon the
occurrence of an Event of Default, the privilege and license hereby granted to
Lessee to enter into, amend, modify and terminate leases and subleases and to
collect the Rents and Profits shall automatically cease, terminate and be
revoked, and the Lessor at the Lessor’s option (but without any obligation to do
so), may elect, by notice in writing to Lessee, to thereafter exercise the
rights and powers granted herein and collect all Rents and Profits as they
become due and payable either directly or by a receiver appointed by a court, in
addition to any other rights and remedies provided for herein, without regard to
the adequacy of the security for the obligations secured hereby and without
bringing any action or proceeding, or filing or recording any notice of default
or election to foreclose the lien evidenced by this Memorandum or to sell the
Property or any party thereof.

(b) The collection and acceptance of all or any portion of the Rents and Profits
by the Lessor shall not constitute a waiver of any other right which the Lessor
may have under the Lease or applicable law. The Lessor’s failure to collect any
such Rents and Profits shall not in any manner affect the Lessor’s subsequent
enforcement of its right to collect the same. The Lessor’s receipt and
application of such Rents and Profits under this Section after the execution and
delivery of a declaration of an Event of Default and with, at the Lessor’s
option, a demand for sale, or during the pendency of non-judicial foreclosure
sale or judicial foreclosure proceedings hereunder, shall not cure such Event of
Default or affect such sale proceeding.

(c) Notwithstanding anything to the contrary contained in this Memorandum,
Lessee specifically acknowledges that the assignment of leases and Rents and
Profits set forth herein constitutes an absolute assignment and not an
assignment as additional security. If there is an inconsistency or conflict
between the terms of this Section and the remaining terms of this Memorandum,
this Section shall control.

(d) Upon delivery of a demand for Rent and Profits by the Lessor to any tenant
of the Property, such tenant is authorized to pay to the Lessor the Rents and
Profits for which it is obligated without liability on the part of such tenant
to make any inquiry into the existence of any Event of Default by Lessee or the
application of such Rents and Profits.

(e) Lessee shall execute and deliver to the Lessor such further documents that
the Lessor may require to effectuate or confirm the assignment of leases and of
the Rents and Profits set forth herein.

(f) With respect to the assignment of the leases and agreements affecting the
Property and the Rents and Profits, Lessor shall not be obligated to perform or
discharge any obligation or

 

Exhibit B - 5



--------------------------------------------------------------------------------

duty to be performed or discharged by Lessee under any of the leases or
agreements assigned under this Lease. Pursuant to Section 5.3(b) of the Lease,
Lessee agreed to indemnify Lessor and the other Financing Parties for, and to
save them harmless from, any and all liability arising from any such agreements
or from such assignment. Such assignment shall not place responsibility for the
control, care, management or repair of the Property upon Lessor or the other
Financing Parties, or make Lessor or the other Financing Parties responsible or
liable for any negligence in the management, operation, upkeep, repair or
control of the Property resulting in loss or injury or death to any tenant,
licensee, employee or stranger.

9. Release. The parties hereto acknowledge that the Property may be released
from the Lease in the event Lessee exercises its purchase option right set forth
in Section 20.1 of the Lease.

10. Assignment. As set forth in Section 7.1(b) of the Lease the security
interest, lien, and mortgage in the assets granted by the Lessee in favor of the
Lessor have been assigned, and are hereby assigned, to Wells Fargo Bank,
National Association, as Agent.

11. Amendment and Restatement. This Memorandum amends and restates in its
entirety that certain Amended and Restated Open-End Mortgage, Assignment of
Leases, Rents and Profits and Amended and Restated Memorandum of Lease and
Amended and Restated Lease Supplement No. 1 and Option dated as of June 30, 2003
between Lessor and Lessee and recorded in Official Record Book 4893, Page 1120
of the Public Records of Seminole County, Florida (the “Existing Memorandum”)
and is not intended to constitute a novation in any manner whatsoever. It is the
intention of Lessor and Lessee that this Memorandum retain the original priority
of title of the Existing Memorandum; provided, notwithstanding the foregoing
statement of intention, no Financing Party shall have any liability whatsoever
if and to the extent this Memorandum fails to retain such priority.

[The remainder of this page has been intentionally left blank.]

 

Exhibit B - 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument as of
the day and year first written.

 

         LESSOR:            WACHOVIA DEVELOPMENT WITNESSES:        CORPORATION
By                                                                          
                            By:                                
                                                              
Name (Printed)                                                                  
             Name:                                
                                                                        Title:  
                                                                       
                     By                                
                                                                       
Name (Printed)                                                                  
                        Wachovia Development Corporation          c/o Wachovia
Securities, LLC          301 South College Street          MAC D1053-0082    
     Charlotte, North Carolina 28288          Attn:   Jack Altmeyer         
with a copy to:          c/o Wells Fargo Securities, LLC          230 West
Monroe Street          Suite 2900          Chicago, Illinois 60606         
Attn: Steve Buehler          Fax: (312) 553-4783 WITNESSES:        LESSEE: By  
                                                                       
                            CONVERGYS CORPORATION
Name (Printed)                                                                  
            

 

By:

 

 

                                                                   
                        

By                                                                          
                            Name:                                
                                                              
Name (Printed)Name:                                                             
     Title:                                
                                                                                
Convergys Corporation          Atrium One          201 East Fourth Street    
     P.O. Box 1638          Cincinnati, Ohio 45202          Attn:   David R.
Wiedwald, Treasurer          Fax:   513-723-6556          Email:  
david.r.wiedwald@convergys.com

 

Exhibit B - 7



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

     )      ) SS:

COUNTY OF MECKLENBURG

     )

The foregoing instrument was acknowledged before me this                     
day of             , 2010 by                                  as
                                 of Wachovia Development Corporation, a North
Carolina corporation, on behalf of the corporation. He/she personally appeared
before me and is/are personally known to me or produced
                                 as identification.

 

         Notary: _____________________________________

[NOTARIAL SEAL]

     Print Name: _________________________________      Notary Public, State
of ________________________      My Commission Expires: ______________________

 

Exhibit B - 8



--------------------------------------------------------------------------------

STATE OF                              

   )    ) SS:

COUNTY OF                          

   )

The foregoing instrument was acknowledged before me this                     
day of             , 2010 by                                  as
                                 of Convergys Corporation, an Ohio corporation,
on behalf of the corporation. He/she personally appeared before me and is/are
personally known to me or produced                                  as
identification.

 

         Notary: _____________________________________

[NOTARIAL SEAL]

     Print Name: _________________________________      Notary Public, State
of ________________________      My Commission Expires: ______________________

 

Exhibit B - 9



--------------------------------------------------------------------------------

SCHEDULE 1

(Description of Property)

 

Exhibit B - 10